    




Exhibit 10.5

LOAN AGREEMENT








between








HINES GLOBAL REIT II 891 CORONADO LLC






and






WELLS FARGO BANK, NATIONAL ASSOCIATION


















Entered into as of January 29, 2016





HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

TABLE OF CONTENTS
Page
 
 
 
ARTICLE 1 DEFINITIONS
1


1.1
 
DEFINED TERMS
1


 
 
 
 
ARTICLE 2 LOAN
6


2.1
 
LOAN
6


2.2
 
GRANT OF SECURITY INTEREST IN REAL PROPERTY
7


2.3
 
GRANT OF SECURITY INTEREST; APPLICATION OF FUNDS
7


2.4
 
ADDITIONAL SECURITY INTEREST
7


2.5
 
LOAN FEE
7


2.6
 
LOAN DOCUMENTS
7


2.7
 
MATURITY DATE
7


2.8
 
FULL REPAYMENT AND RECONVEYANCE, SATISFACTION OR RELEASE
7


2.9
 
OPTION TO EXTEND
8


 
 
 
 
ARTICLE 3 DISBURSEMENT
9


3.1
 
CONDITIONS PRECEDENT
9


3.2
 
FUNDS TRANSFER DISBURSEMENTS
9


 
 
 
 
ARTICLE 4 PROPERTY COVENANTS
10


4.1
 
ASSESSMENTS AND IMPROVEMENT DISTRICTS
10


4.2
 
INSPECTIONS
10


4.3
 
LIENS
10


 
 
 
 
ARTICLE 5 IMPOUNDS
10


5.1
 
TAX IMPOUND
11


5.2
 
INSURANCE IMPOUND
11


5.3
 
GENERAL
11


 
 
 
 
ARTICLE 6 INSURANCE
11


6.1
 
TITLE INSURANCE
11


6.2
 
PROPERTY INSURANCE
12


6.3
 
FLOOD HAZARD INSURANCE
12


6.4
 
LIABILITY INSURANCE
12


6.5
 
OTHER COVERAGE
12


6.6
 
GENERAL
12


 
 
 
 
ARTICLE 7 REPRESENTATIONS AND WARRANTIES
12


7.1
 
AUTHORITY/ENFORCEABILITY
12


7.2
 
BINDING OBLIGATIONS
12


7.3
 
FORMATION AND ORGANIZATIONAL DOCUMENTS
12




i
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

7.4
 
NO VIOLATION
13


7.5
 
COMPLIANCE WITH LAWS; USE
13


7.6
 
LITIGATION
13


7.7
 
FINANCIAL CONDITION
13


7.8
 
NO MATERIAL ADVERSE CHANGE
13


7.9
 
ACCURACY
13


7.10
 
AMERICANS WITH DISABILITIES ACT COMPLIANCE
14


7.11
 
TAX LIABILITY
14


7.12
 
BUSINESS LOAN
14


7.13
 
SURVIVAL OF REPRESENTATIONS AND WARRANTIES
14


7.14
 
FULL FORCE AND EFFECT
14


 
 
 
 
ARTICLE 8 REPRESENTATIONS, WARRANTIES AND COVENANTS REGARDING SPECIAL PURPOSE
ENTITY STATUS
14


8.1
 
REPRESENTATIONS, WARRANTIES AND COVENANTS REGARDING SPECIAL PURPOSE ENTITY
STATUS
14


 
 
 
 
ARTICLE 9 HAZARDOUS MATERIALS
15


9.1
 
SPECIAL REPRESENTATIONS AND WARRANTIES
15


9.2
 
HAZARDOUS MATERIALS COVENANTS
16


9.3
 
INSPECTION BY LENDER
17


9.4
 
HAZARDOUS MATERIALS INDEMNITY
17


9.5
 
LEGAL EFFECT
18


 
 
 
 
ARTICLE 10 COVENANTS OF BORROWER
18


10.1
 
EXPENSES
18


10.2
 
ERISA COMPLIANCE
18


10.3
 
INCOME TO BE APPLIED TO DEBT SERVICE
19


10.4
 
MERGER, CONSOLIDATION AND TRANSFER OF ASSETS
19


10.5
 
CHANGE IN STRUCTURE OR MANAGEMENT; SINGLE-ASSET ENTITY
19


10.6
 
ADDITIONAL DEBT AND SEPARATE GUARANTY
19


10.7
 
MANAGEMENT OF PROPERTY
19


10.8
 
UPDATED APPRAISAL
19


10.9
 
SUBDIVISION MAPS
20


10.10
 
FURTHER ASSURANCES
20


10.11
 
ASSIGNMENT
20


10.12
 
BROKERS
20


10.13
 
DERIVATIVE DOCUMENTS
21


10.14
 
EXISTENCE
21


10.15
 
TAXES AND OTHER LIABILITIES
21


10.16
 
NOTICE
21


10.17
 
DEBT SERVICE COVERAGE RATIO TEST
21


10.18
 
PATRIOT ACT
21




ii
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

 
 
 
 
ARTICLE 11 FINANCIAL STATEMENTS
21


11.1
 
BORROWER FINANCIAL STATEMENTS
21


11.2
 
BOOKS AND RECORDS
22


11.3
 
RENT ROLL
22


11.4
 
OPERATING STATEMENTS FOR PROPERTY AND IMPROVEMENTS
22


11.5
 
OTHER INFORMATION
22


11.6
 
FORM; WARRANTY
22


 
 
 
 
ARTICLE 12 DEFAULTS AND REMEDIES
22


12.1
 
DEFAULT
23


12.2
 
ACCELERATION UPON DEFAULT; REMEDIES
24


12.3
 
ACCELERATION UPON LOSS OF SECURITY
24


12.4
 
DISBURSEMENTS TO THIRD PARTIES
24


12.5
 
SET OFF
24


12.6
 
RIGHTS CUMULATIVE; NO WAIVER
24


 
 
 
 
ARTICLE 13 DUE ON SALE/ENCUMBRANCE
25


13.1
 
PROPERTY TRANSFERS
25


13.2
 
EQUITY TRANSFERS
25


13.3
 
CERTIFICATES OF OWNERSHIP
26


 
 
 
 
ARTICLE 14 MISCELLANEOUS PROVISIONS
26


14.1
 
INDEMNITY
26


14.2
 
NOTICES
26


14.3
 
RELATIONSHIP OF PARTIES
27


14.4
 
ATTORNEYS' FEES AND EXPENSES; ENFORCEMENT
27


14.5
 
NO WAIVER
28


14.6
 
IMMEDIATELY AVAILABLE FUNDS
28


14.7
 
LOAN SALES AND PARTICIPATION; DISCLOSURE OF INFORMATION
28


14.8
 
CAPITAL ADEQUACY
28


14.9
 
WAIVER OF RIGHT TO TRIAL BY JURY
29


14.10
 
SEVERABILITY
29


14.11
 
HEIRS, SUCCESSORS AND ASSIGNS
29


14.12
 
ATTORNEY-IN-FACT
29


14.13
 
TAX SERVICE
29


14.14
 
TIME
29


14.15
 
GOVERNING LAW AND CONSENT TO JURISDICTION
30


14.16
 
USA PATRIOT ACT NOTICE; COMPLIANCE
30


14.17
 
JOINT AND SEVERAL LIABILITY
30


14.18
 
FORM OF DOCUMENTS
30


14.19
 
NO THIRD PARTIES BENEFITED
30


14.20
 
ACTIONS
30




iii
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

14.21
 
LENDER'S CONSENT
30


14.22
 
HEADINGS
30


14.23
 
ELECTRONIC TRANSMISSION OF DATA
30


14.24
 
COUNTERPARTS
31


14.25
 
POWERS OF ATTORNEY
31


14.26
 
RIGHT OF CONTEST
31


14.27
 
DELAY OUTSIDE LENDER'S CONTROL
31


14.28
 
DEFINED TERMS
31


14.29
 
RULES OF CONSTRUCTION
31


14.30
 
USE OF SINGULAR AND PLURAL; GENDER
32


14.31
 
EXHIBITS, SCHEDULES AND RIDERS
32


14.32
 
INCONSISTENCIES
32


14.33
 
ADVERTISING
32


14.34
 
INTEGRATION; INTERPRETATION
32


14.35
 
INTEREST PROVISIONS
32


14.36
 
WAIVER OF CONSUMER RIGHTS
33






iv
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

EXHIBITS:


EXHIBIT A - DESCRIPTION OF PROPERTY
EXHIBIT B - DOCUMENTS
EXHIBIT C - OPTION TO EXTEND REQUEST LETTER FROM BORROWER
EXHIBIT D - ENVIRONMENTAL REPORTS
EXHIBIT E - TRANSFER AUTHORIZER DESIGNATION









v
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

LOAN AGREEMENT




THIS LOAN AGREEMENT (this "Agreement") is entered into as of January 29, 2016
(the "Effective Date") by and between HINES GLOBAL REIT II 891 CORONADO LLC, a
Delaware limited liability company ("Borrower"), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association ("Lender").




R E C I T A L S


Borrower owns certain real property described in Exhibit A hereto and all
improvements now or hereafter existing thereon ("Property").
NOW, THEREFORE, Borrower and Lender agree as follows:
ARTICLE 1 DEFINITIONS
1.1
DEFINED TERMS. The following capitalized terms generally used in this Agreement
shall have the meanings defined or referenced below. Certain other capitalized
terms used only in specific sections of this Agreement are defined in such
sections.

"ADA" - means the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq.,
as now or hereafter amended or modified.
"Affiliate" - means, as to any person or entity, any other person or entity
that, directly or indirectly, is in Control of, is Controlled by or is under
common ownership or Control with such person or entity, or is a director or
officer of such person or entity, or of an Affiliate of such person or entity.
"Agreement" - shall have the meaning ascribed to such term in the preamble
hereto, as same may be amended from time to time as herein provided.
"Annual Debt Service" - means, as of any date of determination, annual debt
service on a loan with a principal amount equal to the sum of the unpaid
principal amount of the Loan, assuming (a) a fixed rate of interest per annum
equal to 7.00% per annum, or (b) a fixed rate of interest per annum equal to the
greater of (i) the annual yield to maturity as of such date of determination of
a ten (10) year United States Treasury Note in the amount of such loan plus
2.00% per annum or (ii) the One-Month LIBO Rate (as defined in the Note) on the
date of determination and amortization of such loan in equal annual payments of
principal and interest over a period of thirty (30) years, whichever of (a) or
(b) is the greater amount.
"Bankruptcy Code" - means the Bankruptcy Reform Act of 1978 (11 USC § 101-1330)
as now or hereafter amended or recodified.
"Borrower" - shall have the meaning ascribed to such term in the preamble
hereto.
"Borrower's Funds" - means all funds of Borrower deposited with Lender pursuant
to the terms and conditions of this Agreement.
"Business Day" - means any day, except a Saturday, Sunday or any other day on
which commercial banks in New York, New York are authorized or required by law
to close. Unless specifically referenced in this Agreement as a Business Day,
all references to "days" shall be to calendar days.

1
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

"Charges" - shall have the meaning ascribed to such term in that certain Section
hereof entitled Interest Provisions.
"Collateral" - shall have the meaning ascribed to such term in the Security
Instrument.
"Company Agreement" - means that certain Limited Liability Company Agreement
dated July 7, 2015, as amended from time to time as therein provided.
"Control" - means the power to direct the management and policies of an entity,
directly or indirectly, whether through the ownership of voting securities or
other beneficial interests, by contract or otherwise.
"Debt Service Coverage Ratio" - means, as of any determination date, the ratio
of NOI as of such determination date to Annual Debt Service as of such
determination date.
"Default" - shall have the meaning ascribed to such term in that certain Section
entitled Default.
"Due Date" - shall have the meaning ascribed to such term in the Note.
"Effective Date" - shall have the meaning ascribed to such term in the preamble
hereto.
"Embargoed Person" - means any person, entity or country which is a sanctioned
person, entity or country under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder (including regulations administered by the
Office of Foreign Assets Control ("OFAC") of the U.S. Department of the Treasury
and the Specially Designated Nationals List maintained by OFAC) with the result
that the investment in Borrower and/or Guarantor, as applicable (whether
directly or indirectly), is prohibited by, or the Loan made by Lender is in
violation of, any applicable federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions affecting Borrower or any property (real or personal)
securing the Loan, or any part thereof, whether now or hereafter enacted and in
force.
"Extended Maturity Date" - means one (1) year after the Original Maturity Date.
"FATCA" - means Sections 1471 through 1474 of the Internal Revenue Code of 1986,
as amended as of the date of this Agreement (or any amended or successor version
that is substantively comparable and not materially more onerous to comply
with), any current or future regulations or official interpretations thereof,
and any agreement entered into pursuant to Section 1471(a)(1) of the Internal
Revenue Code of 1986, as amended.
"GAAP" - means such accounting practice as is regularly used by the accountants
regularly retained by Borrower and reasonably acceptable to Lender, so long as
(i) such practice fairly presents the financial condition of Borrower in all
material respects and (ii) generally accepted accounting principles (using a
modified cash basis) are employed and consistently applied.
"Gross Operating Income" - means the sum of any and all amounts, payments, fees,
rentals, additional rentals, expense reimbursements (including, without
limitation, all reimbursements by tenants, lessees, licensees and other users of
the Property and Improvements) discounts or credits to Borrower, income,
interest, and other monies directly or indirectly received by or on behalf of or
credited to Borrower from any person with respect

2
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

to Borrower's ownership, use, development, operation, leasing, franchising,
marketing or licensing of the Property and Improvements, excluding insurance
proceeds and condemnation proceeds (other than loss of rent proceeds). Gross
Operating Income shall be computed on a cash basis and shall include for each
quarterly statement required to be delivered to Lender hereunder all amounts
actually received in such quarter whether or not such amounts are attributable
to a charge arising in such quarter.
"Guarantor" - means Hines Global REIT II, Inc., a Maryland corporation, and any
other person or entity who, or which, in any manner, is or becomes obligated to
Lender under any guaranty now or hereafter executed in connection with respect
to the Loan (collectively or severally as the context thereof may suggest or
require).
"Guaranty" - means that certain Guaranty Agreement of even date herewith
executed and delivered by Guarantor to Lender.
"Hazardous Materials" - shall have the meaning ascribed to such term in that
certain Article hereof entitled Hazardous Materials.
"Hazardous Materials Claims" - shall have the meaning ascribed to such term in
that certain Article hereof entitled Hazardous Materials.
"Hazardous Materials Laws" - shall have the meaning ascribed to such term in
that certain Article hereof entitled Hazardous Materials.
"HILP" - means Hines Interests Limited Partnership, a Delaware limited
partnership, or any successor to all or substantially all of the assets of such
entity.
"Hines Affiliate" - means HILP and any partnership, limited liability company,
corporation, trust or other entity as to which (a) twenty percent (20%) or more
of the beneficial interests are held, directly (including interests held through
trusts) or indirectly, by HILP, any member of the Hines Family and/or any
current or former employees of HILP, and (b) Control resides in HILP, Jeffrey C.
Hines and/or Gerald D. Hines, or in the event of the death or disability of
Jeffrey C. Hines and/or Gerald D. Hines, the estate of either or both of them.
"Hines Family" - means Jeffrey C. Hines and/or Gerald D. Hines, their parents,
brothers, sisters and children or grandchildren (including natural and adopted
children or grandchildren) as well as spouses of any of the foregoing, as well
as any trusts for the benefit of the foregoing.
"Impounds" - shall have the meaning ascribed to such term in Section 5.3.
"Improvements" - means the improvements now or hereafter made to the Property.
"Indemnitees" - means Lender, Lender's parents, subsidiaries and affiliates, any
holder of or Participant in the Loan and all directors, officers, employees,
agents, successors and assigns of any of the foregoing.
"Initial Appraisal" - means that certain appraisal prepared by Cushman &
Wakefield of Nevada, Inc. and dated as of December 22, 2015.
"Insurance Impound" - shall have the meaning ascribed to such term in that
certain Section hereof entitled Insurance Impound.

3
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

"Insurance Impound Account" - means a subaccount of the Restricted Account
established and maintained by Lender into which the Insurance Impound is to be
deposited.
"Insurance Premiums" - shall have the meaning ascribed to such term in that
certain Section hereof entitled Insurance Impound.
"Lease" and "Leases" - mean any and all present and future leases of the
Property or any portion thereof, all licenses and agreements relating to the
management, leasing or operation of the Property or any portion thereof, and all
other agreements of any kind relating to the use or occupancy of the Property or
any portion thereof.
"Lender" - shall have the meaning ascribed to such term in the preamble hereto.
"Lien" - means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, security interest, encumbrance (including, but not limited
to, easements, rights-of-way, zoning restrictions and the like), lien (statutory
or other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including without limitation any
conditional sale or other title retention agreement, the interest of a lessor
under a capital lease, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement or document having similar effect (other than a financing statement
filed by a "true" lessor pursuant to Section 9-505 (or a successor section) of
the Uniform Commercial Code) naming the owner of the asset to which such Lien
relates as debtor, under the Uniform Commercial Code or other comparable law of
any jurisdiction.
"Loan" - means the principal sum that Lender agrees to lend and Borrower agrees
to borrow pursuant to the terms and conditions of this Agreement: Thirty-Four
Million Three Hundred Thousand and No/100 Dollars ($34,300,000.00).
"Loan Documents" - means those documents, as hereafter amended, supplemented,
replaced or modified, properly executed and in recordable form, if necessary,
listed in Exhibit B as Loan Documents.
"Maturity Date" - means January 29, 2020, and if extended pursuant to this
Agreement, the Extended Maturity Date.
"Maximum Lawful Rate" - shall have the meaning ascribed to such term in that
certain Section hereof entitled Interest Provisions.
"NOI" - means the net operating income generated by the Property as determined
by Lender in accordance with GAAP (except as provided below) based on the
three-month period immediately preceding the determination date (the "Applicable
Quarter") and annualized, without taking into account depreciation, amortization
or other non-cash items, and assuming equal monthly annualized payments of taxes
and insurance based on actual taxes and insurance. For purposes of determining
NOI, (i) the operating expenses of the Property shall be the operating expenses
actually incurred (excluding debt service), without duplication for matters for
which reserves are made; (ii) operating expenses shall not include capital
expenditures, tenant improvements costs, leasing commissions or capital
expenditure reserve payments; (iii) the amount of reserves for the Property (not
including leasing costs and actual capital expenditures) shall be the greater of
(x) $200.00 per unit per year or (y) the annual reserves used in the most recent
appraisal of the Property accepted by Lender (the "Current Appraisal"); (iv) any
extraordinary operating expenses shall be excluded; (v) income shall be the
actual cash operating income received from the Property (being rental income
under leases plus ancillary income), but excluding tenant security and

4
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

other deposits (except to the extent the tenant has forfeited its rights to
return thereof); and (vi) the property management fee shall be the greatest of
(x) the actual property management fee paid for the Applicable Quarter, (y) the
property management fee used in the Current Appraisal, and (z) three
percent (3%) of gross revenues for the Applicable Quarter.
"Note" - means that certain promissory note of even date herewith, in the
original principal amount of the Loan, executed by Borrower and payable to the
order of Lender, as hereafter amended, supplemented, replaced or modified.
"Option to Extend" - means Borrower's option, subject to the terms and
conditions of that certain Section hereof entitled Option to Extend, to extend
the term of the Loan from the Maturity Date to the Extended Maturity Date.
"Original Maturity Date" - means January 29, 2020.
"Other Related Documents" - means those documents, as hereafter amended,
supplemented, replaced or modified from time to time, properly executed and in
recordable form, if necessary, listed in Exhibit B as Other Related Documents.
"Participant" - shall have the meaning ascribed to such term in that certain
Section entitled Loan Sales and Participation; Disclosure of Information.
"Permitted Operating Expenses" - means the following expenses: (i) taxes and
assessments imposed upon the Property and Improvements to the extent that such
taxes and assessments are required to be paid by Borrower and are actually paid
or reserved for by Borrower; (ii) bond assessments; (iii) insurance premiums for
casualty insurance (including, without limitation, earthquake), liability and
other insurance carried in connection with the Property and Improvements,
provided, however, if any, insurance is maintained as part of a blanket policy
covering the Property and Improvements and other properties, the insurance
premium included in this subparagraph shall be the premium fairly allocable to
the Property and Improvements; and (iv) operating expenses incurred by Borrower
for the management, operation, cleaning, leasing, maintenance and repair of the
Property to the extent that such expenses are reasonable in amount and customary
for properties similar to this type of property. Permitted Operating Expenses
shall not include any interest or principal payments on the Loan or any
allowance for depreciation.
"Permitted Transfer" - shall have the meaning ascribed to such term in Section
13.2(b).
"Prohibited Equity Transfer" - shall have the meaning ascribed to such term in
that certain Section hereof entitled Equity Transfers.
"Prohibited Property Transfer" - shall have the meaning ascribed to such term in
that certain Section hereof entitled Property Transfers.
"Property" - shall have the meaning ascribed to such term in the Recitals above.
"Property Management Agreement" - means that certain Apartment Management
Agreement dated of even date herewith by and between Borrower and American
Management Services West, LLC, including all additions, changes and other
amendments thereto made in accordance with this Agreement.
"Related Indebtedness" - shall have the meaning ascribed to such term in that
certain Section hereof entitled Interest Provisions.

5
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

"Rent Roll" - means the rent roll relating to any Leases and delivered to Lender
which contains basic rent roll information as reasonably approved by Lender,
including, without limitation, name of tenant, date of Lease, monthly or other
periodic rent amount, amount of security deposit, Lease expiration date, option
periods (if any), and other matters reasonably requested by Lender.
"Restricted Account" - means a demand deposit account to be established with
Lender, in the name of Borrower or Borrower's designee for the benefit of
Lender, or such other name as Lender may direct in writing, in to which income
and proceeds generated or otherwise received from the Property shall be
deposited by Borrower if required by the Loan Documents.
"Security Instrument" - means that certain Purchase Money Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated of
even date herewith, executed by Borrower, in favor of TRSTE, Inc., as Trustee,
for the benefit of Lender, as Beneficiary, as hereafter amended, supplemented,
replaced or modified.
"Swap Agreement" - means a "swap agreement" as defined in Section 101 of the
Bankruptcy Code, entered into by Borrower and Lender (or with another financial
institution which is reasonably acceptable to Lender), together with all
modifications, extensions, renewals and replacements thereof.
"Tax Impound" - shall have the meaning ascribed to such term in that certain
Section hereof entitled Tax Impound.
"Tax Impound Account" - means a subaccount of the Restricted Account established
and maintained by Lender into which the Tax Impound is to be deposited.
"Taxes" - shall have the meaning ascribed to such term in that certain Section
hereof entitled Tax Impound.
"Title Policy" - means the ALTA form Loan Policy issued by First American Title
Insurance Company.
"Transfer" - means any sale, installment sale, exchange, mortgage, pledge,
hypothecation, assignment, encumbrance or other transfer, conveyance or
disposition, whether voluntarily, involuntarily or by operation of law or
otherwise.
"Trigger Event" - means the occurrence of a Default which continues beyond the
expiration of any applicable notice and cure period.
"UCC" - means the Uniform Commercial Code in effect from time to time in the
state where Borrower is organized and where the Property is located, as
applicable, as now or hereafter amended or modified.
"Work" - means any work performed and to be paid from the disbursement from the
applicable Impounds.
ARTICLE 2 LOAN
2.1
LOAN. Subject to the terms of this Agreement, on the Effective Date Lender
agrees to lend to Borrower and Borrower agrees to borrow from Lender the
principal sum of Thirty-Four Million Three Hundred Thousand and No/100 Dollars
($34,300,000.00); said sum to be evidenced by the Note. Amounts disbursed to or
on behalf of Borrower pursuant to the Note shall be used to finance and/


6
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

or refinance the acquisition of the Property and Improvements and for such other
purposes and uses as may be permitted under this Agreement and the other Loan
Documents, as described below. The Loan is not a revolving credit line, and no
payments or credits shall increase the maximum amount of advances available from
the Loan.
2.2
GRANT OF SECURITY INTEREST IN REAL PROPERTY. The Note shall be secured, in part,
by the Security Instrument, of even date herewith, encumbering certain real
property and improvements as described therein.

2.3
GRANT OF SECURITY INTEREST; APPLICATION OF FUNDS. As security for payment of the
Loan and the performance by Borrower of all other terms, conditions and
provisions of the Loan Documents, Borrower, as Debtor, hereby pledges and
assigns to Lender, and grants to Lender a security interest in, all Borrower's
right, title and interest in and to all Impounds, the Restricted Account and the
subaccounts created thereunder. Borrower shall not, without obtaining the prior
written consent of Lender, further pledge, assign or grant any security interest
in any of the Impounds, the Restricted Account or the subaccounts created
thereunder, or permit any lien to attach thereto, or any levy to be made
thereon, or any UCC Financing Statements to be filed thereon, except those
naming Lender as the secured party, to be filed with respect thereto. This
Agreement is, among other things, intended by the parties to be a security
agreement for purposes of the UCC. Upon the occurrence and during the
continuance of a Default, Lender may apply all or any part of the Restricted
Account and/or Impounds against the amounts outstanding under the Loan in any
order and in any manner as Lender shall elect in Lender's sole discretion
without seeking the appointment of a receiver and without adversely affecting
the rights of Lender to foreclose the liens and security interests securing the
Loan or exercise its other rights under the Loan Documents. The Restricted
Account and Impounds shall not constitute trust funds and may be commingled with
other monies held by Lender. Upon full and final payment of Borrower's
obligations under the Loan Documents, all remaining funds held in the Restricted
Account, all remaining Impounds and all proceeds held by Lender under Section
5.4(b) of the Security Instrument shall, upon Borrower's prior written request,
either (a) be disbursed to Borrower within ten (10) Business Days or (b)
credited to Borrower on the settlement statement for a sale or refinancing of
the Property.

2.4
ADDITIONAL SECURITY INTEREST. Borrower hereby grants and assigns to Lender a
security interest, to secure payment and performance of all obligations, in all
of Borrower's right, title and interest, now or hereafter acquired, to the
payment of money from Lender to Borrower under any Swap Agreement at any time
entered into between Borrower and Lender in connection with the Loan.

2.5
LOAN FEE. Borrower shall pay to Lender, at Loan closing, a non-refundable (even
if the loan amount changes) loan fee in the amount of $137,200.00.

2.6
LOAN DOCUMENTS. Borrower shall deliver to Lender concurrently with this
Agreement each of the documents, each properly executed and in recordable form,
as applicable, described in Exhibit B as Loan Documents, together with those
documents described in Exhibit B as Other Related Documents.

2.7
MATURITY DATE. On the Maturity Date all sums due and owing under this Agreement
and the other Loan Documents shall be repaid in full.

2.8
FULL REPAYMENT AND RECONVEYANCE, SATISFACTION OR RELEASE. Upon receipt of all
sums owing and outstanding under the Loan Documents, Lender shall reconvey,
satisfy or release the Property and Improvements from the lien of the Security
Instrument and terminate any assignment of leases and rents or UCC-financing
statements; provided, however, that all of the following conditions shall be
satisfied at the time of, and with respect to, such reconveyance, satisfaction
or release: (a) Lender shall have received all escrow, closing and recording
costs, the costs of preparing


7
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

and delivering such reconveyance, satisfaction or release and any sums then due
and payable under the Loan Documents, including, without limitation, any swap
breakage costs, if applicable, and any other costs set forth in the Note; and
(b) Lender shall have received a written release satisfactory to Lender of any
set aside letter, letter of credit or other form of undertaking which Lender has
issued to any surety, governmental agency or any other party in connection with
the Loan and/or the Property. Lender's obligation to make further disbursements
under the Loan shall terminate as to any portion of the Loan undisbursed as of
the date of issuance of such reconveyance, satisfaction or release, and any
commitment of Lender to lend any undisbursed portion of the Loan shall be
cancelled. Any repayment shall be without prejudice to Borrower's obligations
under any Swap Agreement between Borrower and Lender, which shall remain in full
force and effect subject to the terms of such Swap Agreement (including
provisions that may require a reduction, modification or early termination of a
swap transaction, in whole or in part, in the event of such repayment, and may
require Borrower to pay any fees or other amounts for such reduction,
modification or early termination), and no such fees or amounts shall be deemed
a penalty hereunder or otherwise.
2.9
OPTION TO EXTEND. Borrower shall have the option to extend ("Option to Extend")
the term of the Loan from the Original Maturity Date to the Extended Maturity
Date, upon satisfaction of each and every one of the following conditions
precedent:

(a)
Borrower shall provide Lender with written notice of Borrower's request to
exercise the Option to Extend, in the form attached hereto as Exhibit C, not
less than thirty (30) days nor more than ninety (90) days prior to the Original
Maturity Date.

(b)
As of the date of Borrower's delivery of notice of request to exercise the
Option to Extend, and as of the Original Maturity Date, no Default shall have
occurred and be continuing, and no event or condition which, with the giving of
notice or the passage of time or both, would constitute a Default shall have
occurred and be continuing, and Borrower shall so certify in writing.

(c)
Borrower shall execute or cause the execution of all documents reasonably
required by Lender to exercise the Option to Extend.

(d)
At Borrower's sole cost and expense, the issuance by First American Title
Insurance Company, and Lender's receipt, of any endorsements to the Title Policy
deemed necessary by Lender, insuring the priority and validity of the Security
Instrument as modified by this Agreement as a first and valid lien upon the
Property subject only to such exceptions as have been approved by Lender in
writing (Lender being deemed to have approved all exceptions contained in the
Title Policy).

(e)
On the Original Maturity Date, Borrower shall pay to Lender an extension fee in
the amount of 0.10% of the unpaid principal balance of the Loan, as determined
on the Original Maturity Date.

(f)
If requested by Lender, Borrower has delivered to Lender a written "as is"
appraisal prepared in conformance with the requirements of the Comptroller of
the Currency confirming to the satisfaction of Lender that the total commitment
amount of the Loan (whether disbursed or undisbursed) as a percentage of the
fair market value of the Property (after adjustment for senior liens and regular
and special tax assessments) as of the Original Maturity Date does not exceed
sixty percent (60%) ("Loan-to-Value Percentage"); provided, however, in the
event such fair market value is not adequate to meet the required Loan-to-Value
Percentage, then Borrower may pay down the outstanding principal balance of the
Loan such that said Loan-to-Value Percentage may be met. The valuation date of
such appraisal shall be no more than sixty (60) days before the Original
Maturity Date. Any principal balance reduction may not be re-borrowed.


8
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

ARTICLE 3 DISBURSEMENT
3.1
CONDITIONS PRECEDENT. Lender's obligation to make the disbursement or take any
other action under the Loan Documents shall be subject at all times to
satisfaction of each and every one of the following conditions precedent, unless
waived in writing by Lender:

(a)
Receipt and approval by Lender of an executed original of this Agreement, each
of the Loan Documents, the Other Related Documents and any and all other
documents, instruments, policies and forms of evidence or other materials which
are required pursuant to this Agreement or any of the other Loan Documents or as
otherwise required by Lender, each in form and content acceptable to Lender.

(b)
Lender shall have received and approved the following: (i) if requested by
Lender, a soils report for the Property and Improvements; (ii) an environmental
site assessment with respect to the presence, if any, of Hazardous Materials on
the Property and Improvements; (iii) copies of all certificates of occupancy for
the Property; (iv) a copy of the standard form Lease; (v) copies of any initial
study, negative declaration, mitigated negative declaration, environmental
impact report, notice of determination or notice of exemption prepared, adopted,
certified or filed by or with any governmental agency in connection with the
Property and Improvements; (vi) the Initial Appraisal; and (vii) a property
condition report for the Property and Improvements.

(c)
Evidence that Borrower is in good standing in its state of formation and in the
State of Nevada.

(d)
Evidence that Guarantor is in good standing in its state of formation.

(e)
Borrower has delivered to Lender, at Borrower's expense, an opinion of legal
counsel in form and content satisfactory to Lender to the effect that: (a) upon
due authorization, execution and recordation or filing as may be specified in
the opinion, each of the Loan Documents shall be legal, valid and binding
instruments, enforceable against the makers thereof in accordance with their
respective terms; (b) Borrower is duly formed and has all requisite authority to
enter into the Loan Documents; and (c) as to such other matters, incident to the
transactions contemplated hereby, as Lender may reasonably request.

3.2
FUNDS TRANSFER DISBURSEMENTS.

(a)
Borrower hereby authorizes Lender to disburse the proceeds of the Loan made by
Lender or its affiliate pursuant to the Loan Documents as requested by an
authorized representative of Borrower to any of the accounts designated in
Exhibit E attached hereto. Borrower agrees to be bound by any transfer request:
(i) authorized or transmitted by Borrower; or (ii) made in Borrower's name and
accepted by Lender in good faith and in compliance with these transfer
instructions, even if not properly authorized by Borrower. Borrower further
agrees and acknowledges that Lender may rely solely on any bank routing number
or identifying bank account number or name provided by Borrower to effect a wire
or funds transfer even if the information provided by Borrower identifies a
different bank or account holder than named by Borrower. Lender is not obligated
or required in any way to take any actions to detect errors in information
provided by Borrower. If Lender takes any actions in an attempt to detect errors
in the transmission or content of transfer or requests or takes any actions in
an attempt to detect unauthorized funds transfer requests, Borrower agrees that,
no matter how many times Lender takes these actions, Lender will not in any
situation be liable for failing to take or correctly perform these actions in
the future, and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between Lender and Borrower. Borrower agrees


9
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

to notify Lender of any errors in the transfer of any funds or of any
unauthorized or improperly authorized transfer requests within fourteen (14)
days after Lender's confirmation to Borrower of such transfer.
(b)
Lender will, in its sole discretion, determine the funds transfer system and the
means by which each transfer will be made. Lender may delay or refuse to accept
a funds transfer request if the transfer would: (i) violate the terms of this
authorization; (ii) require use of a bank unacceptable to Lender or prohibited
by government authority; (iii) cause Lender to violate any Federal Reserve or
other regulatory risk control program or guideline; or (iv) otherwise cause
Lender to violate any applicable law or regulation.

(c)
Lender shall not be liable to Borrower or any other parties for (i) errors, acts
or failures to act of others, including other entities, banks, communications
carriers or clearinghouses, through which Borrower's transfers may be made or
information received or transmitted, and no such entity shall be deemed an agent
of Lender, (ii) any loss, liability or delay caused by fires, earthquakes, wars,
civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond Lender's control, or (iii) any special, consequential, indirect or
punitive damages, whether or not (A) any claim for these damages is based on
tort or contract or (B) Lender or Borrower knew or should have known the
likelihood of these damages in any situation. Lender makes no representations or
warranties other than those expressly made in this Agreement.

ARTICLE 4 PROPERTY COVENANTS
4.1
ASSESSMENTS AND IMPROVEMENT DISTRICTS. Without Lender's prior written consent,
Borrower shall not cause or suffer to become effective or otherwise consent to
the formation of any assessment district, improvement district, community
facilities district, special district, special improvement district,
governmental district or other similar district (any of the foregoing
hereinafter referred to as a "District"); nor shall Borrower cause or otherwise
consent to the levying of special taxes or assessments against the Property and
Improvements by any such District. Borrower shall promptly give notice to Lender
of any notification or advice that Borrower may receive from any municipality or
other third party of any intent or proposal to include the Property and
Improvements in any District or to levy any such special taxes or assessments.
Lender shall have the right to file a written objection to the inclusion of all
or any part of the Property and Improvements in any District, or to the levy of
any such special taxes or assessments, either in its own name or in the name of
Borrower, and to appear at, and participate in, any hearing with respect to the
formation of any such District or the levy or such special taxes or assessments.

4.2
INSPECTIONS. Lender or its agents shall have the right to enter upon the
Property at all reasonable times to inspect the Improvements. Any inspection or
review of the Improvements by Lender or its agents is solely to determine
whether Borrower is properly discharging its obligations to Lender and may not
be relied upon by Borrower or by any third party as a representation or warranty
of compliance with this Agreement or any other agreement.

4.3
LIENS. If a claim of lien is recorded which affects the Property or Improvements
or a claim of lien is served upon Lender, Borrower shall, within thirty (30)
calendar days after such recording or service or within ten (10) calendar days
after Lender's demand, whichever occurs first: (a) pay and discharge the claim
of lien; (b) effect the release thereof by depositing with the applicable court
a surety bond in sufficient form and amount; or (c) provide Lender with other
assurances which Lender deems, in its sole discretion, to be satisfactory for
the payment of such claim of lien and for the full and continuous protection of
Lender from the effect of such lien.

ARTICLE 5 IMPOUNDS

10
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

5.1
TAX IMPOUND. Upon the occurrence of a Trigger Event and on each Due Date
thereafter until the Trigger Event is cured in a writing executed by Lender,
Borrower shall deposit into the Tax Impound Account (collectively, "Tax
Impound") an amount estimated from time to time by Lender, in its sole
discretion, to be sufficient to pay the taxes, assessments and other liabilities
payable by Borrower with respect to the Property and Improvements under the Loan
Documents (collectively, "Taxes") at least forty-five (45) days prior to each
date on which Taxes become delinquent ("Delinquency Date"). So long as no
Default exists, Lender shall, upon the request of Borrower, disburse to Borrower
the Tax Impound funds for the payment of the Taxes which amount shall not exceed
the amount due as of the Delinquency Date. Until such time as the Note is paid
in full, Borrower shall deliver to Lender, as soon as available, a photocopy of
all tax statements received by Borrower from and after the date of this
Agreement from the tax authority with respect to the Property and Improvements.

5.2
INSURANCE IMPOUND. Upon the occurrence of a Trigger Event and on each Due Date
thereafter until the Trigger Event is cured in a writing executed by Lender,
Borrower shall deposit into the Insurance Impound Account (collectively,
"Insurance Impound") an amount estimated from time to time by Lender, in its
sole discretion, to be sufficient to pay the premiums for insurance required to
be maintained by Borrower with respect to the Property and Improvements
hereunder ("Insurance Premiums") at least forty-five (45) days prior to the date
on which the current such insurance policies expire ("Insurance Expiration
Date"). So long as no Default exists, Lender shall, upon the request of
Borrower, disburse to Borrower the Insurance Impound funds for the payment of
the Insurance Premiums which amount shall not exceed the amount due as of the
Insurance Expiration Date. Until such time as the Note is paid in full, Borrower
shall deliver to Lender, as soon as available, a photocopy of all insurance
statements received by Borrower from and after the date of this Agreement from
insurance companies with respect to the Property and Improvements.

5.3
GENERAL. Borrower shall have no right or ability to affect withdrawals from the
Restricted Account or the subaccounts created thereunder, except in accordance
with the provisions of this Agreement, and shall have no right to exercise
dominion or control over the Restricted Account or the subaccounts created
thereunder. All deposits required to be made by Borrower under this Article, are
herein collectively called "Impounds". For so long as any of the Impounds
required under this Article are in effect and if Lender reasonably determines
that any of the Impounds were not estimated properly and a deficiency exists,
Lender shall notify Borrower of such deficiency and Borrower shall deposit with
Lender the amount of such deficiency not more than ten (10) days after
Borrower's receipt of such notice. Lender shall have the right to enter upon the
Property at all reasonable times and upon at least one (1) Business Day's
advance notice to Borrower, including without limitation, prior to any
disbursement of Impounds, to inspect any Work in process and/or completed for
which Impounds are now or hereafter required, but Lender shall not be obligated
to supervise or inspect any such Work or to inform Borrower or any third party
regarding any aspect of any such Work. Borrower shall pay to Lender all
reasonable fees, costs and expenses charged, paid or incurred by Lender from
time to time in connection with any request of Borrower for a disbursement of
funds from the Impounds. Borrower authorizes Lender to disburse directly to
Lender, from the Impounds or from funds to be disbursed to Borrower from the
Impounds, such sums as may be necessary, at any time and from time to time, to
pay all such fees, costs and expenses, provided Lender gives Borrower advance
notice of any such disbursements.

ARTICLE 6 INSURANCE
Borrower shall, while any obligation of Borrower or any Guarantor under any of
the Loan Documents remains outstanding, maintain at Borrower's sole expense,
with licensed insurers approved by Lender, the following policies of insurance
in form and substance satisfactory to Lender:
6.1
TITLE INSURANCE. The Title Policy, together with any endorsements which Lender
may require, insuring Lender, in the principal amount of the Loan, of the
validity and the priority of the lien of the


11
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

Security Instrument upon the Property and Improvements, subject only to matters
approved by Lender in writing.
6.2
PROPERTY INSURANCE. An All Risk/Special Form Property Insurance policy,
including without limitation, theft coverage, terrorism coverage and such other
coverages and endorsements as Lender may require, insuring Lender against damage
to the Property and Improvements in an amount not less than 100% of the full
replacement cost of the Property. Such coverage should adequately insure any and
all Loan collateral, whether such collateral is onsite, stored offsite or
otherwise.

6.3
FLOOD HAZARD INSURANCE. A policy of flood insurance, as deemed necessary by
Lender, in an amount required by Lender, but in no event less than the amount
sufficient to meet the requirements of applicable law and governmental
regulation.

6.4
LIABILITY INSURANCE. A policy of Commercial General Liability insurance on an
occurrence basis, with coverages and limits as required by Lender, insuring
against liability for injury and/or death to any person and/or damage to any
property occurring on the Property and/or in the Improvements. Lender may
require that Lender be named as an additional insured on any such policy.

6.5
OTHER COVERAGE. Borrower shall provide to Lender evidence of such other
reasonable insurance in such reasonable amounts as Lender may from time to time
request against such other insurable hazards which at the time are commonly
insured against for property similar to the subject Property located in or
around the region in which the subject Property is located. Such coverage
requirements may include but are not limited to coverage for earthquake, acts of
terrorism, mold, business income, delayed business income, rental loss, sink
hole, soft costs, tenant improvement or environmental.

6.6
GENERAL. Borrower shall provide to Lender insurance certificates or other
evidence of coverage in form acceptable to Lender, with coverage amounts,
deductibles, limits and retentions as required by Lender. All insurance policies
shall provide that the coverage shall not be cancelable or materially changed
without ten (10) days prior written notice to Lender of any cancellation for
nonpayment of premiums, and not less than thirty (30) days prior written notice
to Lender of any other cancellation or any modification (including a reduction
in coverage), to the extent allowed by applicable law. Lender shall be named
under a Lender's Loss Payable Endorsement or a Standard Mortgagee Clause
Endorsement (in form acceptable to Lender) on all insurance policies which
Borrower actually maintains with respect to the Property. All insurance policies
shall be issued and maintained by insurers approved to do business in the state
in which the Property is located and must have an A.M. Best Company financial
rating and policyholder surplus acceptable to Lender.

ARTICLE 7 REPRESENTATIONS AND WARRANTIES
As a material inducement to Lender's entry into this Agreement, Borrower
represents and warrants to Lender as of the Effective Date that:
7.1
AUTHORITY/ENFORCEABILITY. Borrower is in compliance with all laws and
regulations applicable to its organization, existence and transaction of
business and has all necessary rights and powers to borrow and own, construct
and operate the Property and Improvements as contemplated by the Loan Documents.

7.2
BINDING OBLIGATIONS. Borrower is authorized to execute, deliver and perform its
obligations under the Loan Documents, and such obligations shall be valid and
binding obligations of Borrower.

7.3
FORMATION AND ORGANIZATIONAL DOCUMENTS. Borrower has delivered to Lender all of
the relevant formation and organizational documents of Borrower, the general
partner or managers of Borrower and Guarantor that have been requested by
Lender, and all such formation documents


12
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

remain in full force and effect and have not been amended or modified since they
were delivered to Lender. Borrower hereby certifies that: (i) the above
documents are all of the relevant formation and organizational documents of
Borrower and Guarantor; (ii) they remain in full force and effect; and (iii)
they have not been amended or modified since they were initially delivered to
Lender. Borrower shall immediately provide Lender with copies of any future
amendments or modifications of the formation or organizational documents.
7.4
NO VIOLATION. Borrower's execution, delivery, and performance under the Loan
Documents do not: (a) require any consent or approval not heretofore obtained
under any partnership agreement, operating agreement, articles of incorporation,
bylaws or other document; (b) violate any governmental requirement applicable to
the Property and Improvements or any other statute, law, regulation or ordinance
or any order or ruling of any court or governmental entity; (c) conflict with,
or constitute a breach or default or permit the acceleration of obligations
under any agreement, contract, lease or other document by which Borrower is or
the Property and Improvements is bound or regulated; or (d) violate any statute,
law, regulation or ordinance, or any order of any court or governmental entity.

7.5
COMPLIANCE WITH LAWS; USE. Borrower has, and at all times shall have obtained,
all permits, licenses, exemptions and approvals necessary to occupy, operate and
market the Property and Improvements, and shall maintain material compliance
with all governmental requirements applicable to the Property and Improvements
and all other applicable statutes, laws, regulations and ordinances necessary
for the transaction of its business. The Property is a separate legal parcel
lawfully created in full compliance with all subdivision laws and ordinances,
and is properly zoned for the stated use of the Property as disclosed to Lender
at the time of execution hereof. Borrower shall not initiate or acquiesce to a
zoning change of the Property without prior notice to, and prior written consent
from, Lender. Furthermore, Borrower shall not allow changes in the stated use of
the Property from that disclosed to Lender at the time of execution hereof
without prior notice to, and prior written consent from, Lender.

7.6
LITIGATION. Except as disclosed to Lender in writing, there are no claims,
actions, suits or proceedings pending, or to Borrower's knowledge, threatened
against Borrower or affecting the Property and Improvements.

7.7
FINANCIAL CONDITION. All financial statements and information heretofore and
hereafter delivered to Lender by Borrower, including, without limitation,
information relating to the financial condition of Borrower, the Property, the
Improvements, the partners, joint venturers, managers or members of Borrower,
and/or any Guarantors, fairly and accurately represent in all material respects
the financial condition of the subject thereof and have been prepared (except as
noted therein) in accordance with generally accepted accounting principles
consistently applied (or other principals acceptable to Lender). Notwithstanding
the foregoing, the calculation of liabilities shall NOT include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB standards allowing entities to elect
fair value option for financial liabilities. Therefore, the amount of
liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount. Borrower acknowledges and agrees that Lender may request and obtain
additional information from third parties regarding any of the above, including,
without limitation, credit reports.

7.8
NO MATERIAL ADVERSE CHANGE. There has been no material adverse change in the
financial condition of Guarantor since the dates of the latest financial
statements furnished to Lender.

7.9
ACCURACY. All reports, documents, instruments, information and forms of evidence
delivered to Lender concerning the Loan or security for the Loan or required by
the Loan Documents are accurate,


13
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

correct and sufficiently complete in all material respects to give Lender true
and accurate knowledge of their subject matter, and do not contain any material
misrepresentation or omission.
7.10
AMERICANS WITH DISABILITIES ACT COMPLIANCE. The Improvements are in, and shall
be maintained in, material compliance with the requirements and regulations of
the Americans with Disabilities Act, of July 26, 1990, Pub. L. No. 101-336, 104
Stat. 327, 42 U.S.C. § 12101, et seq., as amended from time to time. At Lender's
written request from time to time, which may not be made more than one (1) time
every year if a Default does not then exist, Borrower shall provide Lender with
written evidence of such compliance reasonably satisfactory to Lender. Borrower
shall be solely responsible for all such ADA costs of compliance and reporting.

7.11
TAX LIABILITY. Borrower has filed all required federal, state, county and
municipal tax returns and has paid all taxes and assessments owed and payable,
and Borrower has no knowledge of any basis for any additional payment with
respect to any such taxes and assessments.

7.12
BUSINESS LOAN. The Loan is a business loan transaction in the stated amount
solely for the purpose of carrying on the business of Borrower and none of the
proceeds of the Loan will be used for the personal, family or agricultural
purposes of Borrower.

7.13
SURVIVAL OF REPRESENTATIONS AND WARRANTIES. All representations and warranties
made herein shall survive the execution of this Agreement, the making of all
advances hereunder and the execution and delivery of all other documents and
instruments in connection with the Loan, so long as Lender has any commitment to
lend to Borrower hereunder and until the Loan has been paid in full.

7.14
FULL FORCE AND EFFECT. The Note and other Loan Documents are in full force and
effect pursuant to the terms thereof without any defense, counterclaim, right or
claim of set-off; all necessary action to authorize the execution and delivery
of this Agreement has been taken.

ARTICLE 8 REPRESENTATIONS, WARRANTIES AND COVENANTS REGARDING
SPECIAL PURPOSE ENTITY STATUS
8.1
REPRESENTATIONS, WARRANTIES AND COVENANTS REGARDING SPECIAL PURPOSE ENTITY
STATUS. Borrower hereby represents, warrants and covenants to Lender, with
regard to Borrower, as follows:

(a)
Limited Purpose. The sole purpose to be conducted or promoted by Borrower since
its organization is to engage in the following activities: (i) to acquire, own,
hold, lease, operate, manage, maintain, develop and improve the Property; (ii)
to enter into and perform its obligations under the Loan Documents; and (iii) to
sell, transfer, service, convey, dispose of, pledge, assign, borrow money
against, finance, refinance or otherwise deal with the Property and Improvements
to the extent permitted under the Loan Documents.

(b)
Limitations on Debt, Actions. Notwithstanding anything to the contrary in the
Loan Documents or in any other document governing the formation, management or
operation of Borrower, Borrower shall not (i) guarantee any obligation of any
person or entity, including any affiliate, or become obligated for the debts of
any other person or entity or hold out its credit as being available to pay the
obligations of any other person or entity; (ii) engage, directly or indirectly,
in any business other than as required or permitted to be performed under this
Section; (iii) make or permit to remain outstanding any loan or advance to, or
own or acquire any stock or securities of, any person or entity, except that
Borrower may invest in those investments permitted under the Loan Documents;
(iv) buy or hold evidence of indebtedness issued by any other person or entity
(other than cash or investment-grade securities); (v) form, acquire or hold any
subsidiary (whether corporate, partnership, limited


14
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

liability company or other) or own any equity interest in any other entity; or
(vi) own any asset or property other than the Property and incidental personal
property necessary for the ownership or operation of the Property.
(c)
Separateness Covenants. In order to maintain its status as a separate entity and
to avoid any confusion or potential consolidation with any affiliate, Borrower
represents and warrants that in the conduct of its operations since its
organization it has and will continue to observe the following covenants
(collectively, the "Separateness Provisions"): (i) maintain books and records
and bank accounts separate from those of any other person or entity; (ii)
maintain its assets in such a manner that it is not costly or difficult to
segregate, identify or ascertain such assets; (iii) comply with all
organizational formalities necessary to maintain its separate existence; (iv)
hold itself out to creditors and the public as a legal entity separate and
distinct from any other entity; (v) maintain separate financial statements,
showing its assets and liabilities separate and apart from those of any other
person and not have its assets listed on any financial statement of any other
person or entity except that Borrower's assets may be included in a consolidated
financial statement of its' affiliate so long as appropriate notation is made on
such consolidated financial statements to indicate the separateness of Borrower
from such affiliate and to indicate that Borrower's assets and credit are not
available to satisfy the debts and other obligations of such affiliate or any
other person or entity; (vi) prepare and file its own tax returns separate from
those of any person or entity to the extent required by applicable law, and pay
any taxes required to be paid by applicable law; (vii) allocate and charge
fairly and reasonably any common employee or overhead shared with affiliates;
(viii) not enter into any transaction with any affiliate, except on an
arm's-length basis on terms which are intrinsically fair and no less favorable
than would be available for unaffiliated third parties, and pursuant to written,
enforceable agreements; (ix) conduct business in its own name, and use separate
stationery, invoices and checks bearing its own name; (x) not commingle its
assets or funds with those of any other person or entity; (xi) not assume,
guarantee or pay the debts or obligations of any other person or entity;
(xii) correct any known misunderstanding as to its separate identity; (xiii) not
permit any affiliate to guarantee or pay its obligations (other than limited
guarantees and indemnities pursuant to the Loan Documents); (xiv) not make loans
or advances to any other person or entity; (xv) pay its liabilities and expenses
out of and to the extent of its own funds; (xvi) maintain a sufficient number of
employees in light of its contemplated business purpose and pay the salaries of
its own employees, if any, only from its own funds; (xvii) maintain adequate
capital in light of its contemplated business purpose, transactions and
liabilities; provided, however, that the foregoing shall not require any equity
owner to make additional capital contributions to Borrower; and (xviii) cause
the managers, officers, employees, agents and other representatives of Borrower
to act at all times with respect to Borrower consistently and in furtherance of
the foregoing and in the best interests of Borrower.

Failure of Borrower to comply with any of the covenants contained in this
Section or any other covenants contained in this Agreement shall not affect the
status of Borrower as a separate legal entity.
(d)
SPE Covenants in Borrower Organizational Documents. Borrower covenants and
agrees to incorporate the provisions contained in this Section into Borrower's
organizational documents and Borrower agrees not to amend, modify or otherwise
change its organizational documents with respect to the provisions of this
Section.

ARTICLE 9 HAZARDOUS MATERIALS
9.1
SPECIAL REPRESENTATIONS AND WARRANTIES. Without in any way limiting the other
representations and warranties set forth in this Agreement, and after reasonable
investigation and


15
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

inquiry, Borrower hereby represents and warrants to Borrower's knowledge as of
the Effective Date, and in reliance upon those certain reports described on
Exhibit D (the "Reports"), as follows:
(a)
Hazardous Materials. Except as previously disclosed to Lender in the Reports,
the Property is not and has not been a site for the use, generation,
manufacture, storage, treatment, release, threatened release, discharge,
disposal, transportation or presence of any oil, flammable explosives, asbestos,
urea formaldehyde insulation, mold, toxic mold, radioactive materials, hazardous
wastes, toxic or contaminated substances or similar materials, including,
without limitation, any substances which are "hazardous substances," "hazardous
wastes," "hazardous materials," "toxic substances," "wastes," "regulated
substances," "industrial solid wastes," or "pollutants or contaminates" under
the Hazardous Materials Laws, as described below, and/or other applicable
environmental laws, ordinances and regulations (collectively, the "Hazardous
Materials"). "Hazardous Materials" shall not include commercially reasonable
amounts of such materials used in the ordinary course of operation of the
Property which are used and stored in accordance with all applicable Hazardous
Materials Laws (as defined below).

(b)
Hazardous Materials Laws. Except as previously disclosed to Lender in the
Reports, the Property is in compliance with all laws, ordinances and regulations
relating to Hazardous Materials ("Hazardous Materials Laws"), including, without
limitation: the Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the
Federal Water Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.;
the Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C.
Section 6901 et seq.; the Comprehensive Environment Response, Compensation and
Liability Act of 1980, as amended (including the Superfund Amendments and
Reauthorization Act of 1986, "CERCLA"), 42 U.S.C. Section 9601 et seq.; the
Toxic Substances Control Act, as amended, 15 U.S.C. Section 2601 et seq.; the
Hazardous Materials Transportation Act, as amended 49 U.S.C. Section 1801 et
seq.; the Atomic Energy Act, as amended, 42 U.S.C. Section 2011 et seq.; the
Federal Insecticide, Fungicide and Rodenticide Act, as amended, 7 U.S.C. Section
136 et seq.; the Occupational Safety and Health Act, as amended, 29 U.S.C.
Section 651, the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977, as
amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking Water Act, as amended,
42 U.S.C. Section 300f et seq.; each as now and hereafter amended, and the
regulations thereunder, and any other applicable local, state and/or federal
laws or regulations that govern (i) the existence, cleanup and/or remedy of
contamination on the Property; (ii) the protection of the environment from
released, spilled, deposited or otherwise emplaced contamination; (iii) the
control of hazardous wastes; or (iv) the use, generation, transport, treatment,
removal or recovery of Hazardous Materials, including any and all building
materials.

(c)
Hazardous Materials Claims. Except as previously disclosed to Lender in the
Reports, there are no claims, actions, proceedings or investigations ("Hazardous
Materials Claims") pending or threatened against Borrower, the Property or
Improvements by any governmental entity or agency or by any other person or
entity relating to Hazardous Materials or pursuant to the Hazardous Materials
Laws.

9.2
HAZARDOUS MATERIALS COVENANTS. Borrower agrees as follows:

(a)
No Hazardous Activities. Borrower shall not cause or permit the Property or
Improvements to be used as a site for the use, generation, manufacture, storage,
treatment, release, discharge, disposal, transportation or presence of any
Hazardous Materials in violation of Hazardous Materials Laws.


16
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

(b)
Compliance. Borrower shall comply, and cause the Property, the Improvements and
the project tenants to comply, with all Hazardous Materials Laws.

(c)
Notices. Borrower shall promptly notify Lender in writing of: (1) the discovery
of any Hazardous Materials on, under or about the Property and Improvements,
other than those disclosed in the Reports; (2) any knowledge by Borrower that
the Property and Improvements do not comply with any Hazardous Materials Laws;
(3) any Hazardous Materials Claims; and (4) the discovery of any occurrence or
condition on any real property adjoining or in the vicinity of the Property that
could cause the Property or any part thereof to become contaminated with
Hazardous Materials.

(d)
Remedial Action. In response to the presence of any Hazardous Materials on,
under or about the Property or Improvements, Borrower shall promptly take, at
Borrower's sole expense, all remedial action required by any Hazardous Materials
Laws, regulatory agency, governing body or any judgment, consent decree,
settlement or compromise in respect to any Hazardous Materials Claims.

9.3
INSPECTION BY LENDER. At reasonable times and upon at least one (1) Business
Day's advance notice to Borrower, Lender and its employees and agents, may from
time to time (whether before or after the commencement of a nonjudicial or
judicial foreclosure proceeding) enter and inspect the Property and Improvements
for the purpose of determining the existence, location, nature and magnitude of
any past or present release or threatened release of any Hazardous Materials
into, onto, beneath or from the Property and Improvements.

9.4
HAZARDOUS MATERIALS INDEMNITY. BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY AND
HOLD HARMLESS INDEMNITEES FOR, FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES,
LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS' FEES AND EXPENSES) WHICH
INDEMNITEES MAY INCUR AS A DIRECT OR INDIRECT CONSEQUENCE OF (A) THE USE,
GENERATION, MANUFACTURE, STORAGE, TREATMENT, RELEASE, THREATENED RELEASE,
DISCHARGE, DISPOSAL, TRANSPORTATION OR PRESENCE OF ANY HAZARDOUS MATERIALS WHICH
ARE FOUND IN, ON, UNDER, ABOUT OR MIGRATING FROM THE PROPERTY; (B) ANY VIOLATION
OR CLAIM OF VIOLATION OF ANY HAZARDOUS MATERIALS LAWS WITH RESPECT TO THE
PROPERTY; (C) ANY INDEMNITY CLAIM BY A THIRD PARTY AGAINST ONE OR MORE
INDEMNITEES IN CONNECTION WITH ANY OF THE FOREGOING; OR (D) THE BREACH OF ANY
COVENANTS (OR REPRESENTATIONS AND WARRANTIES) OF BORROWER UNDER THIS INDEMNITY.
SUCH INDEMNITY SHALL INCLUDE, WITHOUT LIMITATION: (i) THE COSTS, WHETHER
FORESEEABLE OR UNFORESEEABLE, OF ANY REPAIR, CLEANUP OR DETOXIFICATION OF THE
PROPERTY, OR THE REMOVAL OR REMEDIATION OF ANY HAZARDOUS MATERIALS (REGARDLESS
OF THE MEDIUM) FROM THE PROPERTY, OR THE TAKING OF ANY EMERGENCY ACTION, WHICH
IS REQUIRED BY ANY GOVERNMENTAL ENTITY OR IS OTHERWISE NECESSARY TO RENDER THE
PROPERTY IN COMPLIANCE WITH ALL HAZARDOUS MATERIALS LAWS AND REGULATIONS; (ii)
ALL OTHER DIRECT OR INDIRECT CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT
LIMITATION, ANY THIRD PARTY TORT CLAIMS OR GOVERNMENTAL CLAIMS, FINES OR
PENALTIES AGAINST ANY AND ALL INDEMNITEES); AND (iii) ALL COURT COSTS AND
REASONABLE ATTORNEYS' FEES AND EXPENSES PAID OR INCURRED BY ANY AND ALL
INDEMNITEES. EACH INDEMNITEE SHALL HAVE THE RIGHT AT ANY TIME TO APPEAR IN, AND
TO PARTICIPATE IN AS A PARTY IF IT SO ELECTS, AND BE REPRESENTED BY COUNSEL OF
ITS OWN CHOICE IN, ANY ACTION OR PROCEEDING INITIATED IN CONNECTION WITH ANY
HAZARDOUS MATERIALS LAWS THAT AFFECT THE PROPERTY. BORROWER SHALL PROMPTLY PAY
TO THE APPLICABLE INDEMNITEES UPON DEMAND ANY AMOUNTS OWING UNDER THIS
INDEMNITY, TOGETHER WITH INTEREST FROM THE DATE SUCH AMOUNT OWED ARISES


17
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO THE PRINCIPAL BALANCE OF THE
NOTE. NOTWITHSTANDING THE FOREGOING, BORROWER SHALL NOT BE OBLIGATED TO
INDEMNIFY HEREUNDER WITH REGARD TO ANY HAZARDOUS MATERIALS FIRST USED,
GENERATED, MANUFACTURED, STORED, TREATED, RELEASED, DISCHARGED OR DISPOSED IN,
ON, UNDER OR ABOUT THE PROPERTY BY ANY THIRD PARTY AFTER THE LATEST OF: (I) THE
DATE OF FORECLOSURE ON THE SECURITY INSTRUMENT (OR LENDER'S ACCEPTANCE OF A DEED
IN LIEU THEREOF); OR (II) THE DATE BORROWER NO LONGER HAS OCCUPANCY, POSSESSION
OR CONTROL OF THE PROPERTY; OR (III) THE DATE BORROWER NO LONGER USES OR
OPERATES THE PROPERTY; PROVIDED, HOWEVER, NOTWITHSTANDING THE FOREGOING, IF ANY
HAZARDOUS MATERIALS ARE DISCOVERED IN, ON UNDER OR ABOUT THE PROPERTY AFTER SUCH
APPLICABLE DATE THAT ARE CONSISTENT WITH THE OWNERSHIP, OCCUPANCY, POSSESSION,
CONTROL, USE OR OPERATION OF THE PROPERTY WHICH OCCURRED DURING BORROWER'S
OWNERSHIP, OCCUPANCY, POSSESSION, CONTROL, USE OR OPERATION OF THE PROPERTY,
THEN THERE IS A PRESUMPTION THAT THE USE, GENERATION, MANUFACTURE, STORAGE,
DISPOSAL OF, TRANSPORTATION OR PRESENCE OF ANY OF SAID HAZARDOUS MATERIALS IN,
ON, UNDER, ABOUT, OR MIGRATING FROM, THE PROPERTY OCCURRED DURING BORROWER'S
OWNERSHIP, OCCUPANCY, POSSESSION, CONTROL, USE OR OPERATION OF THE PROPERTY, AND
BORROWER SHALL CONTINUE TO BE OBLIGATED TO INDEMNIFY HEREUNDER UNLESS BORROWER
OVERCOMES SAID PRESUMPTION WITH THE BURDEN OF PROOF.
9.5
LEGAL EFFECT. The term of the indemnity provided for herein will commence on the
Effective Date. Without in any way limiting the above, it is expressly
understood that Borrower's duty to defend and indemnify the Indemnitees
hereunder shall survive: (1) any judicial or non-judicial foreclosure under the
Security Instrument, or transfer of the Property in lieu thereof; (2) the
cancellation of the Note and the release, satisfaction or reconveyance or
partial release, satisfaction or reconveyance of the Security Instrument; and
(3) the satisfaction of all of Borrower's obligations under the Loan Documents
until the statute of limitations expires.

ARTICLE 10 COVENANTS OF BORROWER
10.1
EXPENSES. Borrower shall promptly pay Lender upon demand all costs and expenses
incurred by Lender in connection with: (a) the administration of this Agreement,
the other Loan Documents, Other Related Documents and any other documents
required by Lender for the term of the Loan (including in connection with any
extension of the Maturity Date); and (b) the enforcement or satisfaction by
Lender of any of Borrower's or Guarantor's obligations under this Agreement, the
Guaranty, the other Loan Documents or the Other Related Documents. For all
purposes of this Agreement, Lender's costs and expenses shall include, without
limitation, all appraisal fees (subject to Section 10.8), cost engineering and
inspection fees, reasonable legal fees and expenses, accounting fees,
environmental consultant fees, auditor fees, recording and filing fees, UCC
filing fees and/or UCC vendor fees, flood certification vendor fees, tax service
vendor fees, and the cost to Lender of any title insurance premiums, title
surveys, mortgage registration taxes (if applicable), release, reconveyance,
satisfaction and notary fees. Borrower recognizes and agrees that formal written
appraisals of the Property by a licensed independent appraiser may be required
by Lender's internal procedures and/or federal regulatory reporting requirements
on an annual and/or specialized basis. If any of the services described above
(but excluding on going routine administrative activities) are provided by an
employee of Lender or its affiliates, Lender's costs and expenses for such
services shall be calculated in accordance with Lender's standard charge for
such services.

10.2
ERISA COMPLIANCE. Borrower shall at all times comply with the provisions of
ERISA with respect to any retirement or other employee benefit plan to which it
is a party as employer, and as soon as possible after Borrower knows, or has
reason to know, that any Reportable Event (as defined in ERISA) with respect to
any such plan of Borrower has occurred, it shall furnish to Lender a written


18
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

statement setting forth details as to such Reportable Event and the action, if
any, which Borrower proposes to take with respect thereto, together with a copy
of the notice of such Reportable Event furnished to the Pension Benefit Guaranty
Corporation.
10.3
INCOME TO BE APPLIED TO DEBT SERVICE. Subject to Section 10.17, Borrower shall
apply all Gross Operating Income from the Property and Improvements first to the
payment of Permitted Operating Expenses, second to the payment of accrued
interest, and then, to the extent required by Lender during the existence of
Default, to outstanding principal on the Loan. To the extent Gross Operating
Income exceeds the amounts applied pursuant to the immediate preceding sentence,
such excess may be used as the Borrower deems appropriate, including
distribution to any partner, venturer, member or equity investor of Borrower.

10.4
MERGER, CONSOLIDATION AND TRANSFER OF ASSETS. Without limiting Borrower's
obligations under that certain Article hereof entitled Representations,
Warranties and Covenants Regarding Special Purpose Entity Status and that
certain Article hereof entitled Due on Sale/Encumbrance, Borrower shall not: (a)
merge or consolidate with any other entity; (b) make any substantial change in
the nature of Borrower's business or structure; (c) acquire all or substantially
all of the assets of any other entity; or (d) sell, lease, assign, encumber,
pledge, hypothecate, mortgage or transfer or otherwise dispose of a material
part of Borrower's assets, except in the ordinary course of Borrower's business
or as otherwise expressly permitted in any of the Loan Documents.

10.5
CHANGE IN STRUCTURE OR MANAGEMENT; SINGLE-ASSET ENTITY. Borrower and its
managers that are entities, if any, will (a) preserve their existence, and not
make any material change in the nature or manner of their respective business
activities, and (b) maintain executive personnel and management at a level of
experience and ability equivalent to present executive personnel and management.
Except as provided in Article 13, without the prior consent of Lender (which
consent shall not be unreasonably withheld, except in the case of dissolution or
liquidation): (i) Borrower shall not dissolve or liquidate, or merge or
consolidate with or into any other entity, or turn over the management or
operation of its property, assets or business to any other person, nor shall any
member or partner of Borrower voluntarily or involuntarily sell, transfer,
pledge or encumber its membership or partnership interest in Borrower to any
other person, including any other member or partner; and (ii) Borrower shall not
own or acquire assets other than the Property and other assets incidental to the
normal operation of the Property, such as bank accounts relating to the
Property, other than as set forth in Article 13. Notwithstanding the foregoing,
Permitted Transfers made in accordance with this Agreement are permitted without
Lender's consent.

10.6
ADDITIONAL DEBT AND SEPARATE GUARANTY. Without the prior written consent of
Lender, Borrower shall not (i) incur any additional indebtedness or other
material obligation, other than non-interest bearing ordinary course obligations
(i.e., trade payables, accruals, Leases, service contracts, equipment leases and
interest rate protection agreements) incurred in connection with Borrower's
ordinary course of business; or (ii) directly or indirectly guaranty the
obligations of any other person or entity.

10.7
MANAGEMENT OF PROPERTY. Without the prior written consent of Lender, which shall
not be unreasonably withheld, Borrower shall not enter into any agreement
providing for the management, leasing or operation of the Property or
Improvements, except the Property Management Agreement. Borrower shall have the
right to replace property managers and leasing agents from time to time with
other property managers and leasing agents with entities and on terms reasonably
approved by Lender.

10.8
UPDATED APPRAISAL. Lender shall have the right (but not the obligation) at any
time, and from time to time, during the term of the Loan, in Lender's
discretion, to request and obtain from an appraiser acceptable to Lender, an
updated appraisal of the Property, which includes an opinion of


19
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

value and supporting information reasonably acceptable to Lender. If such an
appraisal is obtained, Borrower agrees to cooperate with any appraiser, allow
access to the Property and Improvements and provide copies of leases, operating
statements, plans and any other information reasonably requested by such
appraiser. Borrower shall pay to Lender, within thirty (30) days following
demand, the reasonable cost of the updated appraisal; provided, however, that
Borrower shall not be required to pay for more than one such appraisal in a two
(2) calendar year period if a Default does not then exist. Upon Borrower's
payment for the updated appraisal and execution of Lender's then standard form
of appraisal indemnity agreement, Borrower may obtain a copy of the updated
appraisal if a Default does not then exist.
10.9
SUBDIVISION MAPS. Prior to recording any final map, plat, parcel map, lot line
adjustment or other subdivision map of any kind covering any portion of the
Property ("Subdivision Map"), Borrower shall submit such Subdivision Map to
Lender for Lender's review and approval, which approval shall not be
unreasonably withheld or delayed. Within ten (10) Business Days after Lender's
receipt of such Subdivision Map, Lender shall provide Borrower written notice if
Lender disapproves of said Subdivision Map. Lender shall be deemed to have
approved the Subdivision Map if such notice is not provided to Borrower within
the foregoing ten (10) Business Day period, provided that Borrower's request for
Lender's approval refers to this deemed approval provision. Within five (5)
Business Days after Lender's request, Borrower shall execute, acknowledge and
deliver to Lender such amendments to the Loan Documents as Lender may reasonably
require to reflect the change in the legal description of the Property resulting
from the recordation of any Subdivision Map. In connection with and promptly
after the recordation of any amendment or other modification to the Security
Instrument recorded in connection with such amendments, Borrower shall deliver
to Lender, at Borrower's sole expense, a title endorsement to the Title Policy
in form and substance satisfactory to Lender insuring the continued first
priority lien of the Security Instrument. Subject to the execution and delivery
by Borrower of any documents required under this Section, Lender shall, if
required by applicable law, sign any Subdivision Map approved, or deemed to be
approved, by Lender pursuant to this Section.

10.10
FURTHER ASSURANCES. Upon Lender's request and at Borrower's sole cost and
expense, Borrower shall, and shall cause any person or entity affiliated with
Borrower to, execute, acknowledge and deliver any other instruments, including
replacement promissory notes, guaranties or other loan documents, and perform
any other acts necessary, desirable or proper, as determined by Lender, to
correct clerical errors or omissions in any loan closing documentation, to
replace any lost or destroyed loan closing documentation, or to carry out the
purposes of this Agreement and the other Loan Documents or to perfect and
preserve any liens and security interests created by the Loan Documents. This
obligation shall survive any foreclosure or deed in lieu of foreclosure of the
Property.

10.11
ASSIGNMENT. Without the prior written consent of Lender, except as permitted in
the Loan Documents, Borrower shall not assign Borrower's interest under any of
the Loan Documents, or in any monies due or to become due thereunder, and any
assignment without such consent shall be void. In this regard, Borrower
acknowledges that Lender would not make this Loan except in reliance on
Borrower's expertise, reputation, prior experience in developing and
constructing commercial real property, Lender's knowledge of Borrower, and
Lender's understanding that this Agreement is more in the nature of an agreement
involving personal services than a standard loan where Lender would rely on
security which already exists.

10.12
BROKERS. The fees, commissions and other compensation payable to all brokers, if
any, involved in this transaction shall be paid by Borrower at or prior to the
disbursement of the initial advance under this Agreement. BORROWER HEREBY AGREES
TO INDEMNIFY AND HOLD HARMLESS LENDER FOR, FROM AND AGAINST ANY LOSS, DAMAGE,
EXPENSE OR CLAIMS OF BROKERS ARISING BY REASON OF THE EXECUTION HEREOF OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING BUT NOT LIMITED
TO, ANY


20
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

TRANSACTIONS INVOLVING OR RELATING TO ANY LEASES WITH RESPECT TO THE PROPERTY
AND IMPROVEMENTS.
10.13
DERIVATIVE DOCUMENTS. If Borrower purchases from Lender any Swap Agreement at
any time in connection with the Loan, Borrower shall, upon receipt from Lender,
execute promptly all documents evidencing such transaction, including without
limitation, any ISDA Master Agreement, ISDA Schedule and trade confirmation.
Borrower may enter into an interest rate swap transaction in connection with the
Loan with a counterparty other than Lender, without Lender's approval.

10.14
EXISTENCE. If other than a natural person or persons, Borrower shall preserve
and maintain its existence and all of its rights, privileges and franchises;
conduct its business in an orderly, efficient, and regular manner; and comply
with the requirements of all applicable laws, rules, regulations and orders of a
governmental authority.

10.15
TAXES AND OTHER LIABILITIES. Borrower shall pay and discharge when due (and in
installments if permitted by the applicable taxing authority as being "current")
any and all material indebtedness, obligations, assessments and taxes, both real
and personal, owed by or relating to Borrower and Borrower's properties
(including federal and state income taxes), except such as Borrower may in good
faith contest or as to which a bona fide dispute may arise, provided provision
is made to the reasonable satisfaction of Lender for eventual payment thereof in
the event that it is found that the same is an obligation of Borrower.

10.16
NOTICE. Borrower shall promptly give notice in writing to Lender of: (a) any
litigation pending or threatened against Borrower which is materially adverse to
Borrower or the Property; (b) the occurrence of any breach or default in the
payment or performance of any obligation owing by Borrower to any person or
entity, other than Lender; (c) any change in the name of Borrower, and in the
case of a Borrower which is an organization, any change in its identity or
organizational structure; (d) any uninsured or partially uninsured loss through
fire, theft, liability damage; or (e) any termination or cancellation of any
insurance policy which Borrower is required herein to maintain.

10.17
DEBT SERVICE COVERAGE RATIO TEST. On or before August 15 and February 15 each
year, Borrower shall provide to Lender written evidence that the Debt Service
Coverage Ratio as of the end of the immediately preceding quarter was at least
1.00:1.00 (the "Test"). If the Test is not met, then within twenty (20) days
after the end of each calendar month, Borrower shall deposit into the Restricted
Account an amount equal to (a) the Gross Operating Income, less (b) the payments
on the Note, less (c) the Permitted Operating Expenses, all for the immediately
preceding calendar month. If the Test is met for at least two (2) consecutive
calendar quarters, then, so long as no Default is in existence, (x) any funds
remaining in the Restricted Account pursuant to this Section will be released to
Borrower by Lender, and (y) the monthly payments into the Restricted Account
required by this Section shall cease. Borrower may, at its option, at any time
and from time to time after the Prepayment Lockout Expiration Date (as defined
in the Note), prepay portions of the outstanding principal balance of the Loan
necessary to satisfy the Test, in which case Borrower shall not be obligated to
deposit such amounts in the Restricted Account and any funds remaining in the
Restricted Account pursuant to this Section will be released to Borrower by
Lender.

10.18
PATRIOT ACT. Borrower is not in violation of the USA Patriot Act of 2001, 107
Public Law 56 (October 26, 2001) nor any other statutes and orders, rules and
regulations of the United States government and its various executive
departments, agencies and offices related to the subject matter of such act.

ARTICLE 11 FINANCIAL STATEMENTS
11.1
BORROWER FINANCIAL STATEMENTS. Borrower shall deliver to Lender, as soon as
available, but in no event later than one hundred twenty (120) days after
Borrower's fiscal year end, a current


21
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

financial statement (including, without limitation, an income and expense
statement) signed and certified to be true, complete and correct in all material
respects, by an authorized officer of Borrower.
11.2
BOOKS AND RECORDS. Borrower shall maintain complete books of account and other
records for the Property and Improvements and for disbursement and use of the
proceeds of the Loan, Borrower's Funds and the Impounds, and the same shall be
available for inspection and copying by Lender upon reasonable prior notice.

11.3
RENT ROLL. Until such time as the Note is paid in full, Borrower shall deliver
to Lender no later than forty-five (45) days after and as of the end of each
calendar quarter (and upon Lender's request, monthly no later than forty-five
(45) days after and as of the end of each calendar month), a Rent Roll signed
and certified to be true, complete and correct in all material respects by
Borrower, leasing schedules and reports, and/or such other leasing information
as Lender shall request with respect to the Property and Improvements, each in
form and substance satisfactory to Lender.

11.4
OPERATING STATEMENTS FOR PROPERTY AND IMPROVEMENTS. Until such time as the Note
is paid in full, Borrower shall deliver to Lender an unaudited "Operating
Statement", signed and certified as true, complete and correct in all material
respects by an authorized officer of Borrower which shows in detail the amounts
and sources of Gross Operating Income received by or on behalf of Borrower and
the amounts and purposes of all operating expenses paid by or on behalf of
Borrower with respect to the Property and Improvements for the previous quarter,
on each of the following dates: (a) annually no later than ninety (90) days
after and as of the end of each fiscal year, showing all revenues and expenses
relating to the Property and Improvements for such fiscal year; and (b)
quarterly no later than forty-five (45) days after and as of the end of each
calendar quarter, showing all revenues and expenses during such quarter and
year-to-date.

11.5
OTHER INFORMATION. From time to time, upon Lender's delivery to Borrower of at
least ten (10) days prior written notice, such other information with regard to
Borrower, any Guarantor, the Property and Improvements, as Lender may reasonably
request in writing.

11.6
FORM; WARRANTY. Borrower agrees that all financial statements to be delivered to
Lender pursuant to this Section shall: (a) be complete and correct in all
material respects; (b) present fairly the financial condition of the party as of
the date thereof; (c) disclose all liabilities that are required to be reflected
or reserved against; and (d) be prepared in accordance with generally accepted
accounting principles, consistently applied. Notwithstanding the foregoing, the
calculation of liabilities shall NOT include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. Therefore, the amount of liabilities shall be
the historical cost basis, which generally is the contractual amount owed
adjusted for amortization or accretion of any premium or discount. Borrower
acknowledges and agrees that Lender may request and obtain additional
information from third parties regarding any of the above, including, without
limitation, credit reports. By Borrower's execution of this Agreement, Borrower
shall be deemed to warrant and represent that, as of the date of delivery of any
such financial statement, there has been no change in financial condition which
would have a material adverse change, nor have any assets or properties been
sold, transferred, assigned, mortgaged, pledged or encumbered since the date of
such financial statement, except as disclosed by Borrower in writing delivered
to Lender. Borrower agrees that all rent rolls and other information to be
delivered to Lender pursuant to this Section shall not contain any
misrepresentation or omission of a material fact.

ARTICLE 12 DEFAULTS AND REMEDIES

22
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

12.1
DEFAULT. The occurrence of any one or more of the following shall constitute an
event of default ("Default") under this Agreement, and the other Loan Documents
and the Other Related Documents:

(a)
Monetary. Borrower's failure to pay when due any sums payable under the Note or
any of the other Loan Documents or Borrower's failure to deposit any Borrower's
Funds as and when required under this Agreement and such failure continues
uncured for a period of five (5) days after the payment became due; or

(b)
Performance of Obligations. Borrower's failure to perform any other obligation,
covenant or condition under this Agreement, the Note or any of the other Loan
Documents or the Other Related Documents not specifically referred in this
Section 12.1, whether direct or indirect, absolute or contingent, and such
failure continues unremedied for a period of thirty (30) days after notice from
Lender to Borrower thereof; provided, however, if such cure is not practical
within such thirty (30) day period but Borrower has commenced such cure within
such thirty (30) day period and is diligently trying to remedy such uncured
default, Borrower shall have an additional sixty (60) days within which to
attempt to remedy such uncured default; or

(c)
Condemnation; Attachment; Liens. (i) The condemnation, seizure or appropriation
of, or occurrence of a casualty with respect to any portion of the Property or
Improvements and Borrower does not comply with the provisions of the Loan
Documents relating thereto; (ii) the sequestration or attachment of, or any levy
or execution upon any of the Property or Improvements, any other collateral
provided by Borrower or any other party under any of the Loan Documents or any
substantial portion of the other assets of Borrower, which sequestration,
attachment, levy or execution is not released, expunged or dismissed within
thirty (30) days; or (iii) the recording of any claim of lien or lien affidavit
against the Property or the Improvements or the giving to Borrower of any notice
of unpaid claims for work, materials or specifically fabricated items or of a
contractual retainage claim relating to the Property or Improvements, and the
continuance of such claim of lien for thirty (30) days after such recording or
receipt of notice, without discharge, satisfaction, bonding around or provision
for payment being made by Borrower in a manner satisfactory to Lender; or

(d)
Representations and Warranties. The failure of any representation or warranty of
Borrower or Guarantor in any of the Loan Documents to be true and correct in all
material respects when made, and the continuation of such failure for more than
thirty (30) days after written notice to Borrower from Lender requesting that
Borrower cure such failure; provided that a failure resulting from a change in
facts and circumstances after the date hereof that, in and of itself is not a
Default, shall not constitute a Default hereunder; or

(e)
Bankruptcy; Insolvency; Dissolution. (i) The filing by Borrower or any Guarantor
(the "Specified Persons") of a petition for relief under the Bankruptcy Code, or
under any other present or future state or federal law regarding bankruptcy,
reorganization or other debtor relief law; (ii) the filing against any of the
Specified Persons of an involuntary proceeding under the Bankruptcy Code or
other debtor relief law and the failure of any of the Specified Persons to
effect a full dismissal of such proceeding within sixty (60) days after the date
of filing such proceeding; (iii) a general assignment by any of the Specified
Persons for the benefit of creditors; or (iv) any of the Specified Persons
applying for, or the appointment of, a receiver, trustee, custodian or
liquidator of any of the Specified Persons or any of their respective property;
or

(f)
Loss of Priority. The failure at any time of the Security Instrument to be a
valid first lien upon the Property or any portion thereof, other than as a
result of any release or reconveyance of the Security Instrument with respect to
all or any portion of the Property and Improvements pursuant to the terms and
conditions of this Agreement; or


23
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

(g)
Default Under Loan Documents. The occurrence of a default under any other Loan
Document or any Other Related Document that continues beyond any applicable
notice or cure period; or

(h)
Control of Guarantor. If a Hines Affiliate no longer Controls Guarantor because
such affiliate was removed for cause, default or breach under Guarantor’s
organizational documents; or

(i)
Default Under Swap Agreement; Voluntary Termination. Voluntary termination by
Borrower of any Swap Agreement approved by Lender in connection with the Loan,
and for which Borrower has not simultaneously provided a new Swap Agreement
satisfactory to Lender; the occurrence of a default by Borrower or a termination
event with respect to Borrower under any Swap Agreement approved by Lender in
connection with the Loan; or

(j)
Money Laundering. The indictment, arraignment, custodial detention or conviction
of Borrower, any Guarantor, or any other party to the Loan, on any charge
involving money laundering or a predicate crime to money laundering, or the
involvement of Borrower, any Guarantor, or any other party to the Loan, in any
activity which could result in an indictment, arraignment, custodial detention
or conviction on any such charge.

12.2
ACCELERATION UPON DEFAULT; REMEDIES. During a Default, Lender may, at its sole
option, declare all sums owing to Lender under the Note, this Agreement and the
other Loan Documents immediately due and payable, after which such sums shall,
at Lender's option, bear interest at the Default Rate (as defined in the Note).
Upon such acceleration, any and all obligations of Lender to fund further
disbursements under the Loan shall terminate at Lender's sole option.

12.3
ACCELERATION UPON LOSS OF SECURITY. If at any time the Security Instrument
ceases to be a valid first lien upon the Property and Improvements, all sums
remaining unpaid and owing to Lender under the Note and the other Loan Documents
shall, at Lender's option, be immediately due and payable and Lender's
obligation to disburse the remaining portion of the Loan which is then
undisbursed, if any, shall terminate.

12.4
DISBURSEMENTS TO THIRD PARTIES. Upon the occurrence of a Default occasioned by
Borrower's failure to pay money to a third party as required by this Agreement,
Lender may but shall not be obligated to make such payment from the Loan
proceeds, other funds of Lender or any amounts in deposit accounts maintained by
Borrower with Lender. If such payment is made from proceeds of the Loan,
Borrower shall immediately deposit with Lender, upon written demand, an amount
equal to such payment. If such payment is made from funds of Lender, Borrower
shall immediately repay such funds upon written demand of Lender. In either
case, the Default with respect to which any such payment has been made by Lender
shall not be deemed cured until such deposit or repayment (as the case may be)
has been made by Borrower to Lender.

12.5
SET OFF. Upon the occurrence of a Default, Lender may set off any and all
amounts due by Borrower against any indebtedness or obligation of Lender to
Borrower.

12.6
RIGHTS CUMULATIVE; NO WAIVER. All of Lender's rights and remedies provided in
this Agreement and the other Loan Documents, together with those granted by law
or at equity, are cumulative and may be exercised by Lender at any time, except
as otherwise provided in the Loan Documents. Lender's exercise of any right or
remedy shall not constitute a cure of any Default unless all sums then due and
payable to Lender under the Loan Documents are repaid and Borrower has cured all
other Defaults. No waiver shall be implied from any failure of Lender to take,
or any delay by Lender in taking, action concerning any Default or failure of
condition under the Loan Documents, or from any previous waiver of any similar
or unrelated Default or failure of condition.


24
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

Any waiver or approval under any of the Loan Documents must be in writing and
shall be limited to its specific terms.
ARTICLE 13 DUE ON SALE/ENCUMBRANCE
13.1
PROPERTY TRANSFERS.

(a)
Prohibited Property Transfers. Borrower shall not cause or permit any Transfer
of all or any part of or any direct legal or beneficial interest in the
Property, the Improvements or the Collateral (collectively, a "Prohibited
Property Transfer"), including, without limitation, (i) a Lease of all or a
material part of the Property for any purpose other than actual occupancy by a
tenant; and (ii) the Transfer of all or any part of Borrower's right, title and
interest in and to any Lease or lease payments other than as collateral for the
Loans.

(b)
Permitted Property Transfers. Notwithstanding the foregoing, none of the
following Transfers shall be deemed to be a Prohibited Property Transfer: (i) a
Transfer which is expressly permitted under this Agreement; and (ii) a Lease
which is permitted under the terms of the Loan Documents.

13.2
EQUITY TRANSFERS.

(a)
Prohibited Equity Transfers. Except in connection with a Permitted Transfer
(hereinafter defined) or a replacement of Borrower's Manager pursuant to Section
10.5, Borrower shall not cause or permit any Transfer of any direct or indirect
legal or beneficial interest in Borrower (collectively, a "Prohibited Equity
Transfer"), including without limitation, (i) if Borrower is a corporation, any
merger, consolidation or other Transfer of such corporation's stock or the
creation or issuance of new stock in one or a series of transactions; (ii) if
Borrower is a limited partnership, limited liability partnership, general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Transfer of the
partnership interest of any general or limited partner or any profits or
proceeds relating to such partnership interests or the creation or issuance of
new limited partnership interests; (iii) if Borrower is a limited liability
company, any merger or consolidation or the change, removal, resignation or
addition of a managing member or non-member manager (or if no managing member,
any member) or any profits or proceeds relating to such membership interest, or
the Transfer of a non-managing membership interest or the creation or issuance
of new non-managing membership interests; or (iv) if Borrower is a trust, any
merger, consolidation or other Transfer of any legal or beneficial interest in
Borrower or the creation or issuance of new legal or beneficial interests.

(b)
Permitted Equity Transfers. Notwithstanding the foregoing, a Transfer of any
direct or indirect interest in Borrower under the following circumstances is a
"Permitted Transfer", provided that (i) Borrower provides prompt written notice
to Lender of any change in direct ownership of Borrower and (ii) there is no
Default at the time of the Transfer of a direct ownership interest in Borrower
except a Default that would be cured by the exercise of the Transfer:

(1)    any Transfer of direct or indirect ownership interests in Borrower so
long as Control of Borrower remains in Guarantor or a Hines Affiliate.
Borrower shall provide to Lender, within ten (10) days after request, a schedule
of the ownership structure of Borrower and Guarantor. Borrower shall pay or
reimburse Lender for all reasonable and actual costs and expenses incurred by
Lender in connection with a Permitted Transfer, including, without limitation,
reasonable attorneys' fees and expenses actually incurred.

25
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

(c)
SPE Status. Nothing contained in this Section shall be construed to permit any
Transfer which would result in a breach of any representation, warranty or
covenant of Borrower under that certain Article entitled Representations,
Warranties and Covenants Regarding Special Purpose Entity Status of the Loan
Agreement.

13.3
CERTIFICATES OF OWNERSHIP. Borrower shall deliver to Lender, at any time and
from time to time, not more than five (5) days after Lender's written request
therefor, a certificate, in form acceptable to Lender, signed and dated by
Borrower, listing the names of all persons and entities holding direct or
indirect legal or beneficial interests in the Property and Improvements or any
Guarantor and the type and amount of each such interest.

ARTICLE 14 MISCELLANEOUS PROVISIONS
14.1
INDEMNITY. BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS
INDEMNITEES FOR, FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES, LIABILITIES,
CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS' FEES AND EXPENSES) WHICH ANY
INDEMNITEE MAY INCUR AS A DIRECT OR INDIRECT CONSEQUENCE OF: (A) THE PURPOSE TO
WHICH BORROWER APPLIES THE LOAN PROCEEDS; (B) THE FAILURE OF BORROWER TO PERFORM
ANY OBLIGATIONS AS AND WHEN REQUIRED BY THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS; (C) ANY FAILURE AT ANY TIME OF ANY OF BORROWER'S REPRESENTATIONS OR
WARRANTIES TO BE TRUE AND CORRECT; (D) ANY ACT OR OMISSION BY BORROWER,
CONSTITUENT PARTNER OR MEMBER OF BORROWER WITH RESPECT TO ANY OF THE PROPERTY OR
IMPROVEMENTS; OR (E) ANY ACTION OR OMISSION OF ANY INDEMNITEE IN CONNECTION WITH
THE ENFORCEMENT OF ANY OF ITS RIGHTS UNDER THE LOAN DOCUMENTS OR THE OTHER
RELATED DOCUMENTS EXCEPT TO THE EXTENT ARISING FORM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF ANY INDEMNITEE. BORROWER SHALL PROMPTLY PAY TO INDEMNITEES
UPON DEMAND ANY AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH INTEREST FROM
THE DATE SUCH OBLIGATION ARISES UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO
THE PRINCIPAL BALANCE OF THE NOTE. BORROWER'S DUTY AND OBLIGATION TO DEFEND,
INDEMNIFY AND HOLD HARMLESS INDEMNITEES SHALL SURVIVE CANCELLATION OF THE NOTE
AND THE RECONVEYANCE, RELEASE OR SATISFACTION OR PARTIAL RECONVEYANCE, RELEASE
OR SATISFACTION OF THE SECURITY INSTRUMENT OR OTHER LOAN DOCUMENTS.

14.2
NOTICES. All notices, demands, or other communications under this Agreement and
the other Loan Documents shall be in writing and shall be delivered to the
appropriate party at the address set forth below (subject to change from time to
time by written notice to all other parties to this Agreement). All notices,
demands or other communications shall be considered as properly given if
delivered personally or sent by first class United States Postal Service mail,
postage prepaid, or by Overnight Express Mail or by overnight commercial courier
service, charges prepaid, except that notice of Default may be sent by certified
mail, return receipt requested, charges prepaid. Notices so sent shall be
effective three (3) days after mailing, if mailed by first class mail, and
otherwise upon delivery or refusal; provided, however, that non-receipt of any
communication as the result of any change of address of which the sending party
was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. For purposes of notice, the address of the
parties shall be:


26
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

Borrower:
Hines Global REIT II 891 Coronado LLC
c/o Hines Interests Limited Partnership
2800 Post Oak Blvd., Suite 4150
Houston, TX 77056


Attention: Sherri Schugart
With a copy to:
Hines Global REIT II 891 Coronado LLC
c/o Hines Interests Limited Partnership
2800 Post Oak Blvd., Suite 4150
Houston, TX 77056


Attention: Jason P. Maxwell, Esq.
With a copy to:
Baker Botts L.L.P.
2001 Ross Avenue, 6th Floor
Dallas, TX 75201


Attention: Jonathan W. Dunlay
Trustee:
TRSTE, Inc.
201 South Jefferson Street
Roanoke, VA 24011


(w/reference to Loan #1015580)
Lender:
Wells Fargo Bank, National Association
1000 Louisiana Street
16th Floor, MAC: T0002-167
Houston, TX 77002-5027


Attention: Loan Administration


Loan #1015580 and AU #0002199
With a copy to:
Wells Fargo Bank, National Association
Minneapolis Loan Center
608 2nd Ave. S.
11th Floor, MAC: N9303-110
Minneapolis, MN 55402


Attention: Disbursement Administrator


(w/reference to Loan #1015580)



Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty (30)
days' notice to the other party in the manner set forth hereinabove.
14.3
RELATIONSHIP OF PARTIES. The relationship of Borrower and Lender under the Loan
Documents is, and shall at all times remain, solely that of borrower and lender,
and Lender neither undertakes nor assumes any responsibility or duty to Borrower
or to any third party with respect to the Property or Improvements, except as
expressly provided in this Agreement and the other Loan Documents.

14.4
ATTORNEYS' FEES AND EXPENSES; ENFORCEMENT. If any attorney is engaged by Lender
to enforce or defend any provision of this Agreement, any of the other Loan
Documents or Other Related Documents, or as a consequence of any Default under
the Loan Documents, with or without the filing of any legal action or
proceeding, and including, without limitation, any fees and expenses incurred in
any bankruptcy proceeding or in connection with any appeal of a lower court
decision, then Borrower shall promptly pay to Lender, upon demand, the amount of
all reasonable attorneys' fees and expenses and all costs incurred in connection
therewith, including all trial and appellate proceedings in any legal action,
suit, bankruptcy or other proceeding, together with interest thereon from the
date of such demand until paid at the rate of interest applicable to the
principal balance of


27
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

the Note as specified therein. In the event of any legal proceedings, court
costs and attorneys' fees shall be set by the court and not by jury and shall be
included in any judgment obtained by Lender.
14.5
NO WAIVER. No previous waiver and no failure or delay by Lender in acting with
respect to the terms of the Note or this Agreement shall constitute a waiver of
any breach, default, or failure of condition under the Note, this Agreement or
the obligations secured thereby. A waiver of any term of the Note, this
Agreement or of any of the obligations secured thereby must be made in writing
and shall be limited to the express written terms of such waiver.

14.6
IMMEDIATELY AVAILABLE FUNDS. Unless otherwise expressly provided for in this
Agreement, all amounts payable by Borrower to Lender shall be (a) payable only
in United States currency in immediately available funds; and (b) received by
Lender at the Loan Center address specified in the Note, or at other such places
as may be designated in writing by Lender, no later than 12:00 noon Central
Time. Any amounts received after such time shall be credited the next Business
Day.

14.7
LOAN SALES AND PARTICIPATION; DISCLOSURE OF INFORMATION. Borrower agrees that
Lender may elect, at any time, to sell, assign or grant participation in all or
any portion of Lender's rights and obligations under the Loan Documents, and
that any such sale, assignment or participation may be to one or more financial
institutions, private investors, and/or other entities ("Participant"), at
Lender's sole discretion. Borrower further agrees that Lender may disseminate to
any such actual or potential purchaser(s), assignee(s) or participant(s) all
documents and information (including, without limitation, all financial
information) which has been or is hereafter provided to or known to Lender with
respect to: (a) the Property and Improvements and their operation; (b) any party
connected with the Loan (including, without limitation, Borrower, any partner,
shareholder, joint venturer, manager or member of Borrower, any constituent
partner, shareholder, joint venturer, manager or member of Borrower and any
Guarantor); and/or (c) any lending relationship other than the Loan which Lender
may have with any party connected with the Loan. In the event of any such sale,
assignment or participation, Lender and the parties to such transaction shall
share in the rights and obligations of Lender as set forth in the Loan Documents
only as and to the extent they agree among themselves. In connection with any
such sale, assignment or participation, Borrower further agrees that the Loan
Documents shall be sufficient evidence of the obligations of Borrower to each
purchaser, assignee, or participant, and upon written request by Lender,
Borrower shall enter into such amendments or modifications to the Loan Documents
as may be reasonably required in order to evidence any such sale, assignment or
participation. The indemnity obligations of Borrower under the Loan Documents
shall also apply with respect to any purchaser, assignee or participant.

Anything in this Agreement to the contrary notwithstanding, and without the need
to comply with any of the formal or procedural requirements of this Agreement,
including this Section, any lender may at any time and from time to time pledge
and assign all or any portion of its rights under all or any of the Loan
Documents to a Federal Reserve Bank; provided that no such pledge or assignment
shall release such lender from its obligations thereunder.
On or prior to the date on which an entity becomes a "Lender" under this
Agreement (and from time to time thereafter upon the reasonable request of
Borrower), the new Lender shall deliver to Borrower an executed copy of (i) IRS
Form W-9 certifying that such Lender is a U.S. person that is exempt from U.S.
federal backup withholding tax and FATCA reporting or (ii) IRS Form W-8BEN-E
certifying that such Lender is a foreign person that is exempt from U.S.
withholding tax and, as applicable, FATCA withholding with respect to all
payments pursuant to the Loan Documents.
14.8
CAPITAL ADEQUACY. If Lender or any Participant in the Loan, or either of them,
determines that compliance with any law or regulation or with any guideline or
request from any central bank or other governmental agency (whether or not
having the force of law) affects or would affect the amount of capital required
or expected to be maintained by Lender or such Participant, or any corporation
controlling Lender or such Participant, as a consequence of, or with reference
to, Lender's or such


28
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

Participant's or such corporation's commitments or its making or maintaining
advances below the rate which Lender or such Participant or such corporation
controlling Lender could have achieved but for such compliance (taking into
account the policies of Lender or such Participant or corporation with regard to
capital), then Borrower shall, from time to time, within thirty (30) calendar
days after written demand by Lender or such Participant, pay to Lender or such
Participant additional amounts sufficient to compensate Lender or such
Participant or such corporation controlling Lender to the extent that Lender
determines such increase in capital is allocable to Lender's obligations
hereunder; provided Borrower is treated similarly to all other similarly
situated borrowers. A certificate as to such amounts, submitted to Borrower by
Lender or such Participant, shall be conclusive and binding for all purposes,
absent manifest error.
14.9
WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE STATE
LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THE LOAN
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION
THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS
(AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT
OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY PARTY TO THIS
AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF
ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY JURY.

14.10
SEVERABILITY. If any provision or obligation under this Agreement and the other
Loan Documents shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that provision shall be deemed severed from
this Agreement and the other Loan Documents and the validity, legality and
enforceability of the remaining provisions or obligations shall remain in full
force as though the invalid, illegal or unenforceable provision had never been a
part of this Agreement and the other Loan Documents; provided, however, that if
the rate of interest or any other amount payable under the Note or this
Agreement or any other Loan Document, or the right of collectability therefore,
are declared to be or become invalid, illegal or unenforceable, Lender's
obligations to make advances under the Loan Documents shall not be enforceable
by Borrower.

14.11
HEIRS, SUCCESSORS AND ASSIGNS. Except as otherwise expressly provided under the
terms and conditions herein, the terms of the Loan Documents shall bind and
inure to the benefit of the heirs, executors, administrators, nominees,
successors and assigns of the parties hereto.

14.12
ATTORNEY-IN-FACT. Borrower hereby irrevocably appoints and authorizes Lender as
Borrower's attorney-in-fact, which agency is coupled with an interest, and as
such attorney-in-fact Lender may, without the obligation to do so, execute
and/or record in Lender's or Borrower's name any notices, instruments or
documents that Lender reasonably deems appropriate to protect Lender's interest
under any of the Loan Documents if, after Lender's request, Borrower fails to do
so.

14.13
TAX SERVICE. Lender is authorized to obtain, at Borrower's expense, a tax
service contract with a third party vendor which shall provide tax information
on the Property and Improvements satisfactory to Lender, to be paid on the
Effective Date.

14.14
TIME. Time is of the essence of each and every term herein.


29
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

14.15
GOVERNING LAW AND CONSENT TO JURISDICTION. This Agreement and any claim,
controversy or dispute arising under or related to this Agreement, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by, and construed and enforced
in accordance with, the laws of Texas without regard to any conflicts of law
principles, except to the extent preempted by federal laws. Borrower and all
persons and entities in any manner obligated to Lender under the Loan Documents
consent to the jurisdiction of any federal or state court within Texas having
proper venue and also consent to service of process by any means authorized by
Texas or federal law.

14.16
USA PATRIOT ACT NOTICE; COMPLIANCE. The USA Patriot Act of 2001 (Public Law
107-56) and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an "account" with such
financial institution. Consequently, Lender may from time-to-time request, and
Borrower shall provide to Lender, Borrower's name, address, tax identification
number and/or such other identification information as shall be necessary for
Lender to comply with federal law. An "account" for this purpose may include,
without limitation, a deposit account, cash management service, a transaction or
asset account, a credit account, a loan or other extension of credit and/or
other financial services product.

14.17
JOINT AND SEVERAL LIABILITY. The liability of all persons and entities obligated
in any manner hereunder and under any of the Loan Documents shall be joint and
several.

14.18
FORM OF DOCUMENTS. The form and substance of all documents, instruments and
forms of evidence to be delivered to Lender under the terms of this Agreement
and any of the other Loan Documents shall be subject to Lender's approval, which
shall not be unreasonably withheld, and shall not be modified, superseded or
terminated in any respect without Lender's prior written approval, which shall
not be unreasonably withheld.

14.19
NO THIRD PARTIES BENEFITED. No person other than Lender and Borrower and their
permitted successors and assigns shall have any right of action under any of the
Loan Documents.

14.20
ACTIONS. Borrower agrees that Lender, in exercising the rights, duties or
liabilities of Lender or Borrower under the Loan Documents, may commence, appear
in or defend any action or proceeding purporting to affect the Property, the
Improvements or the Loan Documents and Borrower shall immediately reimburse
Lender upon demand for all such expenses so incurred or paid by Lender,
including, without limitation, reasonable attorneys' fees, expenses and court
costs.

14.21
LENDER'S CONSENT. Wherever in this Agreement there is a requirement for Lender's
consent and/or a document to be provided or an action taken "to the satisfaction
of Lender", it is understood by such phrase that, except as expressly modified
herein, Lender shall exercise its consent, right or judgment in a reasonable
manner given the specific facts and circumstance applicable at the time.

14.22
HEADINGS. All article, section or other headings appearing in this Agreement and
any of the other Loan Documents are for convenience of reference only and shall
be disregarded in construing this Agreement and any of the other Loan Documents.

14.23
ELECTRONIC TRANSMISSION OF DATA. Lender and Borrower agree that certain data
related to the Loan (including confidential information, documents, applications
and reports) may be transmitted electronically, including transmission over the
Internet. This data may be transmitted to, received from or circulated among
agents and representatives of Borrower and/or Lender and their affiliates and
other persons involved with the subject matter of this Agreement. Borrower
acknowledges and agrees that (a) there are risks associated with the use of
electronic transmission and that Lender does not control the method of
transmittal or service providers, (b) Lender has no


30
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

obligation or responsibility whatsoever and assumes no duty or obligation for
the security, receipt or third party interception of any such transmission, and
(c) BORROWER WILL RELEASE, HOLD HARMLESS AND INDEMNIFY LENDER FOR, FROM AND
AGAINST ANY CLAIM, DAMAGE OR LOSS, INCLUDING THAT ARISING IN WHOLE OR PART FROM
LENDER'S STRICT LIABILITY OR SOLE, COMPARATIVE OR CONTRIBUTORY NEGLIGENCE, WHICH
IS RELATED TO THE ELECTRONIC TRANSMISSION OF DATA.
14.24
COUNTERPARTS. To facilitate execution, this document may be executed in as many
counterparts as may be convenient or required. It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.

14.25
POWERS OF ATTORNEY. The powers of attorney granted by Borrower to Lender in this
Agreement shall be unaffected by the disability of the principal so long as any
portion of the Loan remains unpaid or unperformed. Lender shall have no
obligation to exercise any of the foregoing rights and powers in any event.
Borrower acknowledges that this power of attorney forms a part of a contract
(this Agreement) and is security for money or for the performance of a valuable
act. Lender hereby discloses that it may exercise the foregoing power of
attorney for Lender's benefit, and such authority need not be exercised for
Borrower's best interest.

14.26
RIGHT OF CONTEST. Borrower may contest in good faith any claim, demand, levy or
assessment by any person other than Lender which would constitute a Default if:
(a) Borrower pursues the contest diligently, in a manner which Lender determines
is not prejudicial to Lender, and does not impair the rights of Lender under any
of the Loan Documents; and (b) Borrower deposits with Lender any funds or other
forms of assurance which Lender in good faith determines from time to time
appropriate to protect Lender from the consequences of the contest being
unsuccessful. Borrower's compliance with this Section shall operate to prevent
such claim, demand, levy or assessment from becoming a Default.

14.27
DELAY OUTSIDE LENDER'S CONTROL. Lender shall not be liable in any way to
Borrower or any third party for Lender's failure to perform or delay in
performing under the Loan Documents (and Lender may suspend or terminate all or
any portion of Lender's obligations under the Loan Documents) if such failure to
perform or delay in performing results directly or indirectly from, or is based
upon, the action, inaction, or purported action, of any governmental or local
authority, or because of war, rebellion, insurrection, strike, lock-out, boycott
or blockade (whether presently in effect, announced or in the sole judgment of
Lender deemed probable), or from any Act of God or other cause or event beyond
Lender's control.

14.28
DEFINED TERMS. Unless otherwise defined herein, capitalized terms used in this
Agreement shall have the meanings attributed to such terms in the Loan
Agreement.

14.29
RULES OF CONSTRUCTION. The word "Borrower" as used herein shall include both the
named Borrower and any other person at any time assuming or otherwise becoming
primarily liable for all or any part of the obligations of the named Borrower
under the Note and the other Loan Documents. The term "person" as used herein
shall include any individual, company, trust or other legal entity of any kind
whatsoever. If this Agreement is executed by more than one person, the term
"Borrower" shall include all such persons. The word "Lender" as used herein
shall include Lender, its successors, assigns and affiliates.


31
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

14.30
USE OF SINGULAR AND PLURAL; GENDER. When the identity of the parties or other
circumstances make it appropriate, the singular number includes the plural, and
the masculine gender includes the feminine and/or neuter.

14.31
EXHIBITS, SCHEDULES AND RIDERS. All exhibits, schedules, riders and other items
attached hereto are incorporated into this Agreement by such attachment for all
purposes.

14.32
INCONSISTENCIES. In the event of any inconsistencies between the terms of this
Agreement and the terms of any of the other Loan Documents, the terms of this
Agreement shall prevail.

14.33
ADVERTISING. In connection with the Loan, Borrower hereby agrees that Wells
Fargo & Company and its subsidiaries ("Wells Fargo") may publicly identify
details of the Loan in Wells Fargo advertising and public communications of all
kinds, including, but not limited to, press releases, direct mail, newspapers,
magazines, journals, e-mail, or internet advertising or communications; provided
Lender and Wells Fargo may not publically disclose any information about
Guarantor until after such information has been publically disclosed in
Guarantor's Securities and Exchange Commission filings. Such details may include
the name of the Property, the address of the Property, the amount of the Loan,
the date of the closing and a description of the size/location of the Property.

14.34
INTEGRATION; INTERPRETATION. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. THIS
INSTRUMENT MAY BE AMENDED ONLY BY AN INSTRUMENT IN WRITING EXECUTED BY THE
PARTIES HERETO.

14.35
INTEREST PROVISIONS.

(a)
Savings Clause. It is expressly stipulated and agreed to be the intent of
Borrower and Lender at all times to comply strictly with the applicable Texas
law governing the maximum rate or amount of interest payable on the Note or the
Related Indebtedness (or applicable United States federal law to the extent that
it permits Lender to contract for, charge, take, reserve or receive a greater
amount of interest than under Texas law). If the applicable law is ever
judicially interpreted so as to render usurious any amount (i) contracted for,
charged, taken, reserved or received pursuant to the Note, any of the other Loan
Documents or any other communication or writing by or between Borrower and
Lender related to the transaction or transactions that are the subject matter of
the Loan Documents, (ii) contracted for, charged or received by reason of
Lender's exercise of the option to accelerate the maturity of the Note and/or
the Related Indebtedness, or (iii) Borrower will have paid or Lender will have
received by reason of any voluntary prepayment by Borrower of the Note and/or
the Related Indebtedness, then it is Borrower's and Lender's express intent that
all amounts charged in excess of the Maximum Lawful Rate shall be automatically
canceled, ab initio, and all amounts in excess of the Maximum Lawful Rate
theretofore collected by Lender shall be credited on the principal balance of
the Note and/or the Related Indebtedness (or, if the Note and all Related
Indebtedness have been or would thereby be paid in full, refunded to Borrower),
and the provisions of the Note and the other Loan Documents immediately be
deemed reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder and thereunder; provided, however, if the
Note has been paid in full before the end of the stated term of the Note, then
Borrower and Lender agree that Lender shall, with reasonable promptness after
Lender discovers or is advised by Borrower that interest was received in an
amount in excess of the Maximum Lawful Rate, either refund such excess interest
to Borrower and/or credit such excess interest against the Note and/or any
Related


32
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

Indebtedness then owing by Borrower to Lender. Borrower hereby agrees that as a
condition precedent to any claim seeking usury penalties against Lender,
Borrower will provide written notice to Lender, advising Lender in reasonable
detail of the nature and amount of the violation, and Lender shall have sixty
(60) days after receipt of such notice in which to correct such usury violation,
if any, by either refunding such excess interest to Borrower or crediting such
excess interest against the Note and/or the Related Indebtedness then owing by
Borrower to Lender. All sums contracted for, charged or received by Lender for
the use, forbearance or detention of any debt evidenced by the Note and/or the
Related Indebtedness shall, to the extent permitted by applicable law, be
amortized or spread, using the actuarial method, throughout the stated term of
the Note and/or the Related Indebtedness (including any and all renewal and
extension periods) until payment in full so that the rate or amount of interest
on account of the Note and/or the Related Indebtedness does not exceed the
Maximum Lawful Rate from time to time in effect and applicable to the Note
and/or the Related Indebtedness for so long as debt is outstanding. In no event
shall the provisions of Chapter 346 of the Texas Finance Code (which regulates
certain revolving credit loan accounts and revolving triparty accounts) apply to
the Note and/or the Related Indebtedness. Notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents, it is not the
intention of Lender to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration.
(b)
Definitions. As used herein, the term "Maximum Lawful Rate" shall mean the
maximum lawful rate of interest which may be contracted for, charged, taken,
received or reserved by Lender in accordance with the applicable laws of the
State of Texas (or applicable United States federal law to the extent that it
permits Lender to contract for, charge, take, receive or reserve a greater
amount of interest than under Texas law), taking into account all Charges (as
herein defined) made in connection with the transaction evidenced by the Note
and the other Loan Documents. As used herein, the term "Charges" shall mean all
fees, charges and/or any other things of value, if any, contracted for, charged,
received, taken or reserved by Lender in connection with the transactions
relating to the Note and the other Loan Documents, which are treated as interest
under applicable law. As used herein, the term "Related Indebtedness" shall mean
any and all debt paid or payable by Borrower to Lender pursuant to the Loan
Documents or any other communication or writing by or between Borrower and
Lender related to the transaction or transactions that are the subject matter of
the Loan Documents, except such debt which has been paid or is payable by
Borrower to Lender under the Note.

(c)
Ceiling Election. To the extent that Lender is relying on Chapter 303 of the
Texas Finance Code to determine the Maximum Lawful Rate payable on the Note
and/or the Related Indebtedness, Lender will utilize the weekly ceiling from
time to time in effect as provided in such Chapter 303, as amended. To the
extent United States federal law permits Lender to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law, Lender
will rely on United States federal law instead of such Chapter 303 for the
purpose of determining the Maximum Lawful Rate. Additionally, to the extent
permitted by applicable law now or hereafter in effect, Lender may, at its
option and from time to time, utilize any other method of establishing the
Maximum Lawful Rate under such Chapter 303 or under other applicable law by
giving notice, if required, to Borrower as provided by applicable law now or
hereafter in effect.

14.36
WAIVER OF CONSUMER RIGHTS. BORROWER HEREBY WAIVES BORROWER'S RIGHTS UNDER THE
PROVISIONS OF CHAPTER 17, SUBCHAPTER E, SECTION 17.41 THROUGH 17.63 INCLUSIVE OF
THE TEXAS BUSINESS AND COMMERCE CODE, GENERALLY KNOWN AS THE "DECEPTIVE TRADE
PRACTICES – CONSUMER PROTECTION ACT," A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS
AND PROTECTIONS. AFTER CONSULTATION WITH


33
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

AN ATTORNEY OF BORROWER'S OWN SELECTION, BORROWER VOLUNTARILY CONSENTS TO THIS
WAIVER. IT IS THE INTENT OF LENDER AND BORROWER THAT THE RIGHTS AND REMEDIES
WITH RESPECT TO THIS TRANSACTION SHALL BE GOVERNED BY LEGAL PRINCIPLES OTHER
THAN THE TEXAS DECEPTIVE TRADE PRACTICES – CONSUMER PROTECTION ACT. THE WAIVER
SET FORTH HEREIN SHALL EXPRESSLY SURVIVE THE TERMINATION OF THE REFERENCED
TRANSACTION. BORROWER REPRESENTS AND WARRANTS TO LENDER THAT BORROWER (i) IS A
BUSINESS CONSUMER, (ii) HAS KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS
MATTERS THAT ENABLE BORROWER TO EVALUATE THE MERITS AND RISKS OF THE SUBJECT
TRANSACTION, (iii) IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION WITH
RESPECT TO THE SUBJECT TRANSACTION, AND (iv) HAS BEEN REPRESENTED BY INDEPENDENT
LEGAL COUNSEL (WHO WAS NOT, DIRECTLY OR INDIRECTLY, IDENTIFIED, SUGGESTED OR
SELECTED BY LENDER OR LENDER'S AGENTS) IN CONNECTION WITH THE REFERENCED
TRANSACTION.


[Signature Page Follows]

34
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement as of the
Effective Date.




"LENDER"


WELLS FARGO BANK, NATIONAL ASSOCIATION




By:    /s/ Chris Garza                
Name:     Chris Garza                
Title:     Senior Vice President        



35
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580







"BORROWER"


HINES GLOBAL REIT II 891 CORONADO LLC,
a Delaware limited liability company




By:    /s/ Janice E. Walker            
Name:     Janice E. Walker            
Title:     Authorized Agent            





36
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

EXHIBIT A - DESCRIPTION OF PROPERTY




THAT PORTION OF THE SOUTH HALF (S 1/2) OF SECTION 25, TOWNSHIP 22 SOUTH, RANGE
61EAST, M.D.M., CLARK COUNTY, NEVADA, DESCRIBED AS FOLLOWS:
LOT ONE (1) AS SHOWN BY MAP THEREOF ON FILE IN FILE 119 OF PARCEL MAPS, PAGE 28,
RECORDED JUNE 27, 2013 IN BOOK 20130627 AS INSTRUMENT NO. 02509 AND CERTIFICATE
OF AMENDMENT RECORDED JULY 25, 2014 IN BOOK 20140725 AS INSTRUMENT NO. 02215,
OFFICIAL RECORDS, CLARK COUNTY, NEVADA.





1
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

EXHIBIT B - DOCUMENTS




1.
LOAN DOCUMENTS. The documents listed within this Section 1, inclusive, and
amendments, modifications and supplements thereto which have received the prior
written consent of Lender, together with any documents executed in the future
that are approved by Lender and that recite that they are "Loan Documents" for
purposes of this Agreement are collectively referred to herein as the Loan
Documents.

1.1
This Agreement.

1.2
The promissory note of even date herewith in the original principal amount of
the Loan made by Borrower payable to the order of Lender.

1.3
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing dated of even date herewith executed by Borrower, as Grantor, in favor of
TRSTE, Inc., as Trustee, for the benefit of Lender, as Beneficiary.

1.4
Assignment of Leases and Rents dated of even date herein executed by Borrower to
Lender.

1.5
Two Uniform Commercial Code National UCC Financing Statements (Form UCC1) of
even date herewith, naming Borrower as Debtor and Lender as Secured Party, one
for the state and one for the county.

1.6
Certificate as to authority, organizational documents and incumbency of Borrower
certified by a person satisfactory to Lender.

1.7
Certificate as to authority, organizational documents and incumbency of
Guarantor certified by a person satisfactory to Lender.

1.8
Consent/Subordination and Recognition Agreement executed by Borrower, Lender and
American Management Services West, LLC.

2.
OTHER RELATED DOCUMENTS (WHICH ARE NOT LOAN DOCUMENTS)

2.1
Guaranty executed by Guarantor in favor of Lender.

2.2
Hazardous Materials Indemnity Agreement (Unsecured) dated of even date herewith
executed by and between Guarantor, as Indemnitor, and Lender.

2.3
Flood Hazard Notice executed by Borrower.

2.4
Opinion of Borrower's and Guarantor's Legal Counsel executed by Borrower's and
Guarantor's legal counsel.

2.5
Transfer Authorizer Designation dated of even date herewith, executed by and
between Borrower and Wells Fargo Bank, National Association.






1
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

EXHIBIT C - OPTION TO EXTEND REQUEST LETTER FROM BORROWER


[[NOTE: MUST PRINT ON BORROWER LETTERHEAD]]


DATE






Wells Fargo Bank, National Association
1000 Louisiana Street
16th Floor, MAC: T0002-167
Houston, TX 77002
Attn: Loan Administration


RE: Loan Number 1015580 ("Loan")


Pursuant to the terms of the Loan Agreement dated January 29, 2016 ("Loan
Agreement"), Hines Global REIT II 891 Coronado LLC ("Borrower"), hereby
exercises Borrower's option to extend the maturity date of the Loan described
therein from January 29, 2020 to January 29, 2021. Borrower hereby certifies
that there is no default under the loan documents and that no material adverse
change has occurred in the financial condition of Borrower or any Guarantor.
Borrower further certifies that all conditions precedent to such extension have
been satisfied, including, without limitation, the following:
•
Borrower has delivered to Lender the extension fee required by the Loan
Agreement.

All capitalized terms used herein, which are not defined herein, shall have the
meanings given to them in the Loan Agreement.
HINES GLOBAL REIT II 891 CORONADO LLC




By:                        
Name:                         
Title:                         



1
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

EXHIBIT D - ENVIRONMENTAL REPORTS




That certain Phase I Environmental Site Assessment dated January 7, 2016
prepared by GeoTek, Inc., prepared for Hines Interests LP, Domain Apartments,
891 Coronado Center Drive, Henderson, Nevada, Project No. 12758-LV-ESA.



1
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

EXHIBIT E - DISBURSEMENT INSTRUCTION AGREEMENT




Borrower: HINES GLOBAL REIT II 891 CORONADO LLC




Lender: Wells Fargo Bank, N.A.




Loan:  Loan number 1015580 made pursuant to that certain Loan Agreement dated as
of January 29, 2016 between Borrower and Lender, as amended from time to time




Effective Date: January 29, 2016




Check applicable box:


X New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.
¨   Replace Previous Agreement – This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.





This Agreement must be signed by the Borrower and is used for the following
purposes:


(1)
to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(2)
to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(3)
to provide Lender with specific instructions for wiring or transferring funds on
Borrower’s behalf.



Any of the disbursements, wires or transfers described above is referred to
herein as a “Disbursement.”


Specific dollar amounts for Disbursements must be provided to Lender at the time
of the applicable Disbursement in the form of a signed closing statement, an
email instruction or other written communication (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).


A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.


See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement







Page 1 of 4
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

Disbursement of Loan Proceeds at Origination/Closing




Closing Disbursement Authorizers: Lender is authorized to accept one or more
Disbursement Requests from any of the individuals named below (each, a “Closing
Disbursement Authorizer”) to disburse Loan proceeds on or about the date of the
Loan origination/closing and to initiate Disbursements in connection therewith
(each, a “Closing Disbursement”):


 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 


Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):
“N/A”
If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.







Permitted Wire Transfers:  Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Lender is authorized to use the wire instructions that have been
provided directly to Lender by the Receiving Party or Borrower and attached as
the Closing Exhibit. All wire instructions must contain the information
specified on the Closing Exhibit.


 
Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)
1.
 
2.
 
3.
 





Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.


HINES GLOBAL REIT II 891 CORONADO LLC,
a Delaware limited liability company




By:                        
Name:                         
Title:                         

















Page 2 of 4
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

Additional Terms and Conditions to the Disbursement Instruction Agreement


Definitions. The following capitalized terms shall have the meanings set forth
below:


“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.
“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.
“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.
“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.


Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.


Disbursement Requests. Lender must receive Disbursement Requests in writing.
Verbal requests are not accepted. Disbursement Requests will only be accepted
from the applicable Authorized Representatives designated in the Disbursement
Instruction Agreement. Disbursement Requests will be processed subject to
satisfactory completion of Lender’s customer verification procedures. Lender is
only responsible for making a good faith effort to execute each Disbursement
Request and may use agents of its choice to execute Disbursement Requests. Funds
disbursed pursuant to a Disbursement Request may be transmitted directly to the
Receiving Bank, or indirectly to the Receiving Bank through another bank,
government agency, or other third party that Lender considers to be reasonable.
Lender will, in its sole discretion, determine the funds transfer system and the
means by which each Disbursement will be made. Lender may delay or refuse to
accept a Disbursement Request if the Disbursement would: (i) violate the terms
of this Agreement; (ii) require use of a bank unacceptable to Lender or
prohibited by government authority; (iii) cause Lender to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Lender to violate any applicable law or regulation.


Limitation of Liability. Lender shall not be liable to Borrower or any other
parties for: (i) errors, acts or failures to act of others, including other
entities, banks, communications carriers or clearinghouses, through which
Borrower’s requested Disbursements may be made or information received or
transmitted, and no such entity shall be deemed an agent of Lender; (ii) any
loss, liability or delay caused by fires, earthquakes, wars, civil disturbances,
power surges or failures, acts of government, labor disputes, failures in
communications networks, legal constraints or other events beyond Lender’s
control; or (iii) any special, consequential, indirect or punitive damages,
whether or not (A) any claim for these damages is based on tort or contract or
(B) Lender or Borrower knew or should have known the likelihood of these damages
in any situation. Lender makes no representations or warranties other than those
expressly made in this Agreement. IN NO EVENT WILL LENDER BE LIABLE FOR DAMAGES
ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY LENDER
IN GOOD FAITH AND IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


Reliance on Information Provided. Lender is authorized to rely on the
information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Lender has received a new Agreement signed by Borrower. Borrower agrees to be
bound by any Disbursement Request: (i) authorized or transmitted by Borrower; or
(ii) made in Borrower’s name and accepted by Lender in good faith and in
compliance with this Agreement, even if not properly authorized by Borrower.
Lender may rely solely (i) on the account number of the Receiving Party, rather
than the Receiving Party’s name, and (ii) on the bank routing number of the
Receiving Bank, rather than the Receiving Bank’s name, in executing a
Disbursement Request. Lender is not obligated or required in any way to take any
actions to detect errors in information provided by Borrower or an Authorized
Representative. If Lender takes any actions in an attempt to detect errors in
the transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Lender takes these actions, Lender will not in any
situation be liable for failing to take or correctly perform these actions in
the future, and such actions shall not become any part of the Disbursement
procedures authorized herein, in the Loan Documents, or in any agreement between
Lender and Borrower.


International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Lender will not execute Disbursement Requests
expressed in foreign currency unless permitted by the Loan Agreement.


Errors. Borrower agrees to notify Lender of any errors in the Disbursement of
any funds or of any unauthorized or improperly authorized Disbursement Requests
within fourteen (14) days after Lender’s confirmation to Borrower of such
Disbursement. If Lender is notified that it did not disburse the full amount
requested in a Disbursement Request, Lender’s sole liability will be to promptly
disburse the amount of the stated deficiency. If Lender disburses an amount in
excess of the amount requested in a Disbursement Request, Lender will only be
liable for such excess amount to the extent that Borrower does not receive the
benefit of such amount.


Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Lender may, at
Borrower’s request, make an effort to effect a stop payment or recall but will
incur no liability whatsoever for its failure or inability to do so.

Page 3 of 4
HOU:0050320/00225:1822429v5

--------------------------------------------------------------------------------

LOAN NO. 1015580

CLOSING EXHIBIT
WIRE INSTRUCTIONS




All wire instructions must contain the following information:
•
Transfer/Deposit Funds to (Receiving Party Account Name)

•
Receiving Party Deposit Account Number

•
Receiving Party Address (City and Country, at a minimum)*

•
Receiving Bank Name, City and State

•
Receiving Bank Routing (ABA) Number

•
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)



* The Receiving Party's Address must be provided for international/cross-border
wire transfers. International/cross-border wire transfers are defined as: funds
transfers that originate outside the U.S. and are destined for a Receiving Party
in the U.S.; those that originate in the U.S. and are destined for a Receiving
Party outside the U.S.; as well as those that originate outside the U.S. and are
destined for a Receiving Party outside the U.S.

Page 4 of 4
HOU:0050320/00225:1822429v5